--------------------------------------------------------------------------------


Exhibit 10.i

 
FIRST AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
dated as of June 30, 2008,
 
Among
 
ENERGIZER RECEIVABLES FUNDING CORPORATION,
as Seller,
 
ENERGIZER BATTERY, INC.,
as Servicer,
 
PLAYTEX PRODUCTS, INC.,
as Sub-Servicer
 
MIZUHO CORPORATE BANK, LTD.,
as Agent and as a Funding Agent
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Funding Agent
 
and
 
THE SEVERAL CONDUITS AND COMMITTED PURCHASERS PARTY HERETO
 
FROM TIME TO TIME

 


 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
ARTICLE I
PURCHASE ARRANGEMENTS
 
Section 1.1
Purchase Facility 
 

Section 1.2
Increases 
 

Section 1.3
Decreases 
 

Section 1.4
Payment Requirements 
 

Section 1.5
Restated Agreement 
 

 
ARTICLE II
PAYMENTS AND COLLECTIONS
 
Section 2.1
Payments 
 

Section 2.2
Collections Prior to Amortization 
 

Section 2.3
Collections Following Amortization 
 

Section 2.4
Application of Collections 
 

Section 2.5
Payment Recission 
 

Section 2.6
Maximum Purchaser Interests 
 

Section 2.7
Clean Up Call 
 

 
ARTICLE III
CONDUIT FUNDING
 
Section 3.1
CP Costs 
 

Section 3.2
CP Costs Payments 
 

Section 3.3
Calculation of CP Costs 
 

 
ARTICLE IV
COMMITTED PURCHASER FUNDING
 
Section 4.1
Committed Purchaser Funding 
 

Section 4.2
Yield Payments 
 

Section 4.3
Selection and Continuation of Tranche Periods 
 

Section 4.4
Committed Purchaser Discount Rates 
 

Section 4.5
Suspension of the LIBO Rate 
 

Section 4.6
Extension of Liquidity Termination Date. 
 

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Section 5.1
Representations and Warranties of the Seller Parties 
 

Section 5.2
Committed Purchaser Representations and Warranties 
 

 
ARTICLE VI
CONDITIONS OF PURCHASES
 
Section 6.1
Conditions Precedent to Initial Incremental Purchase 
 

Section 6.2
Conditions Precedent to All Purchases and Reinvestments 
 

 
ARTICLE VII
COVENANTS
 
Section 7.1
Affirmative Covenants of the Seller Parties 
 

Section 7.2
Negative Covenants of the Seller Parties 
 

 
ARTICLE VIII
ADMINISTRATION AND COLLECTION
 
Section 8.1
Designation of Servicer 
 

Section 8.2
Duties of Servicer 
 

Section 8.3
Collection Notices 
 

Section 8.4
Responsibilities of Seller 
 

Section 8.5
Reports 
 

Section 8.6
Servicing Fees 
 

 
ARTICLE IX
AMORTIZATION EVENTS
 
Section 9.1
Amortization Events 
 

Section 9.2
Remedies 
 

 
ARTICLE X
INDEMNIFICATION
 
Section 10.1
Indemnities by the Seller Parties

Section 10.2
Increased Cost and Reduced Return

Section 10.3
Other Costs and Expenses

Section 10.4
Allocations

 
ARTICLE XI
THE AGENT
 
Section 11.1
Authorization and Action

Section 11.2
Delegation of Duties

Section 11.3
Exculpatory Provisions

Section 11.4
Reliance by Agent

Section 11.5
Non-Reliance on Agent and Other Purchasers

Section 11.6
Reimbursement and Indemnification

Section 11.7
Agent in its Individual Capacity

Section 11.8
Successor Agent

 
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1
Assignments

Section 12.2
Participations

 
ARTICLE XIII
 
{RESERVED}
 
 
ARTICLE XIV
MISCELLANEOUS
 
Section 14.1
Waivers and Amendments

Section 14.2
Notices 

Section 14.3
Ratable Payments 

Section 14.4
Protection of Ownership Interests of the Purchasers 

Section 14.5
Confidentiality 

Section 14.6
Bankruptcy Petition 

Section 14.7
Limitation of Liability 

Section 14.8
CHOICE OF LAW 

Section 14.9
CONSENT TO JURISDICTION 

Section 14.10
WAIVER OF JURY TRIAL 

Section 14.11
Integration; Binding Effect; Survival of Terms 

Section 14.12
Counterparts; Severability; Section References 

Section 14.13
Mizuho Corporate Bank Roles 

Section 14.14
Characterization 

Section 14.15
Withholding 

Section 14.16
Patriot Act 

 
 

 
 
 


--------------------------------------------------------------------------------



Exhibits and Schedules
 
Exhibit I
Definitions
Exhibit II
Form of Purchase Notice
Exhibit III
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s)
Exhibit IV
Names of Collection Banks; Collection Accounts
Exhibit V
Form of Compliance Certificate
Exhibit VI
Form of Collection Account Agreement
Exhibit VII
Form of Assignment Agreement
Exhibit VIII
Credit and Collection Policy
Exhibit IX
Form of Contract(s)
Exhibit X
Form of Monthly Report
Exhibit XI
Form of Performance Undertaking
Exhibit XII
Form of Interim Report
Schedule A
Commitments
Schedule B
Closing Documents



 
 
 


 

--------------------------------------------------------------------------------

 

POOL PURCHASE
 
 
FIRST AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
 
This First Amended and Restated Receivables Purchase Agreement dated as of June
30, 2008 is among ENERGIZER RECEIVABLES FUNDING CORPORATION, a Delaware
corporation (“Seller”), ENERGIZER BATTERY, INC., a Delaware corporation
(“Energizer”), as Servicer, PLAYTEX PRODUCTS, INC., a Delaware corporation
(“Playtex”), as Sub-Servicer (Sub-Servicer, together with Seller and Servicer,
the “Seller Parties” and each a “Seller Party”), the entities listed on Schedule
A to this Agreement (together with any of their respective successors and
assigns hereunder, the “Committed Purchasers”), THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a Funding Agent, MIZUHO CORPORATE BANK,
LTD., as a Funding Agent and as agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Agent”).  Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.
 
PRELIMINARY STATEMENTS
 
Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.
 
Each Conduit may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.
 
In the event that a Conduit declines to make any purchase, the Committed
Purchaser(s) in the relevant Conduit Group shall, at the request of Seller,
purchase Purchaser Interests from time to time.
 
Mizuho Corporate Bank, Ltd. has been requested and is willing to act as Agent on
behalf of the Conduits and the Committed Purchasers in accordance with the terms
hereof.
 
Seller, Servicer, the Committed Purchasers, the Conduits, the Funding Agents and
the Agent are parties to that certain Receivables Purchase Agreement dated as of
April 4, 2000, as amended or otherwise modified to date (the “Original
Agreement”), and desire to amend and restate the Original Agreement to appoint
Playtex as Sub-Servicer of Receivables under this Agreement and to make certain
other changes as are set forth in this Agreement.
 
 
ARTICLE I
 
PURCHASE ARRANGEMENTS
 
Section 1.1 Purchase Facility.  Upon the terms and subject to the conditions
hereof, Seller may, at its option, sell and assign Purchaser Interests to the
Agent for the benefit of one or more of the Purchasers.  In accordance with the
terms and conditions set forth herein, the Relevant Conduits in their respective
Conduit Groups may collectively, at their option, instruct the Agent to purchase
on their behalf, or if either of the Relevant Conduits shall decline to
purchase, the Agent shall purchase, on behalf of the Committed Purchasers in the
related Conduit Group, Purchaser Interests from time to time in an aggregate
amount not to exceed at such time the lesser of (i) the Purchase Limit and (ii)
the aggregate amount of the Commitments during the period from the date hereof
to but not including the Facility Termination Date.  Furthermore, with respect
to each Conduit Group, the product of (x) the Purchase Pro Rata Share of such
Conduit Group and (y) the amount of the Purchaser Interests so purchased by the
Purchasers in such Conduit Group from time to time in an aggregate amount shall
not exceed at such time the lesser of (a) the related Group Purchase Limit and
(b) the aggregate amount of the related Commitments for such Conduit Group
during the period from the date hereof to but not including the Facility
Termination Date.
 
Section 1.2 Increases.  Seller shall provide the Funding Agents with at least
one Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”), with a written copy thereof
delivered simultaneously to the Agent.  Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, shall be irrevocable and
shall specify the requested Purchase Price (which shall be at least $1,000,000
and integral multiples of $100,000 in excess thereof) and date of purchase and,
in the case of an Incremental Purchase to be funded by the Committed Purchasers,
the requested Discount Rate and Tranche Period.  Following receipt of a Purchase
Notice, the Funding Agents will determine whether the Relevant Conduits in their
respective Conduit Groups agree to make the purchase.  Without the prior
approval of the Relevant Conduit in each Conduit Group, Seller shall not request
more than three proposed purchases in any calendar month and, unless approved by
each Relevant Conduit in its sole discretion, any such requests in excess of
three in any calendar month shall be void.  If the Relevant Conduit in a Conduit
Group declines to make a proposed purchase, Seller may cancel the Purchase
Notice (with a written copy of the notice of such cancellation delivered
simultaneous to the Agent) or, in the absence of such a cancellation, the
Incremental Purchase of the Purchaser Interest will be made by the Committed
Purchasers in the related Conduit Group.  On the date of each Incremental
Purchase, upon satisfaction of the applicable conditions precedent set forth in
Article VI, each Funding Agent on behalf of the Relevant Conduit or the
Committed Purchasers in each Conduit Group, as applicable, shall deposit to the
Facility Account, in immediately available funds, no later than 3:00 p.m. (New
York time), an amount equal to (i) in the case of the Relevant Conduit, the
relevant Purchase Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests such Relevant Conduit is then purchasing or (ii) in the case
of a Committed Purchaser, such Committed Purchaser’s Pro Rata Share of the
relevant Purchase Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Committed Purchasers in the related Conduit Group are
purchasing.  A default by a Purchaser in the performance of its obligations
under this Agreement shall not relieve the other Purchasers of their obligations
hereunder.
 
Section 1.3 Decreases.  Seller shall provide the Funding Agents with prior
written notice in conformity with the Required Notice Period (a “Reduction
Notice”) of any proposed reduction of Aggregate Capital from Collections, with a
copy of such Reduction Notice delivered simultaneously to the Agent.  Such
Reduction Notice shall designate (i) the date (the “Proposed Reduction Date”)
upon which any such reduction of Aggregate Capital shall occur (which date shall
give effect to the applicable Required Notice Period), and (ii) the amount of
Aggregate Capital to be reduced (the “Aggregate Reduction”), which shall be
applied ratably to the Purchaser Interests of each Conduit Group in accordance
with the amount of Capital (if any) owing to such Conduit Group (ratably, based
on their respective Reduction Pro Rata Shares).  The Reduction Pro Rata Share of
such Aggregate Reduction with respect to a Conduit Group shall in turn be
applied ratably to the Purchaser Interests of the Conduit(s) and the Committed
Purchasers in such Conduit Group in accordance with the amount of Capital (if
any) owing to such Conduit(s), on the one hand, and the amount of Capital (if
any) owing to such Committed Purchasers (ratably, based on their respective Pro
Rata Shares), on the other hand.  Only one (1) Reduction Notice shall be
outstanding at any time.  No Aggregate Reduction will be made following the
occurrence of the Amortization Date without the consent of the Agent and each
Funding Agent.
 
Section 1.4 Payment Requirements.  All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 p.m. (New York
time) on the day when due in immediately available funds, and if not received
before 12:00 p.m. (New York time) shall be deemed to be received on the next
succeeding Business Day.  If such amounts are payable to a Purchaser they shall
be paid to the relevant Funding Agent, for the account of such Purchaser,
at 1251 Avenue of the Americas, New York, New York 10020 (in the case of a
Purchaser in the Conduit Group with Mizuho Corporate Bank Ltd. as a Funding
Agent) or 1251 Avenue of the Americas, New York, New York 10020 or an account or
address designated from time to time by BTMU (in the case of a Purchaser in the
Conduit Group with BTMU as a Funding Agent), as applicable, until the applicable
Seller Party is otherwise notified in writing by the relevant Funding
Agent.  Upon notice to Seller, the relevant Funding Agent may debit the Facility
Account for all relevant amounts due and payable hereunder.  All computations of
Yield, per annum fees calculated as part of any CP Costs, per annum fees
hereunder and per annum fees under the Fee Letter shall be made on the basis of
a year of 360 days for the actual number of days elapsed.  If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.
 
 
Section 1.5 Restated Agreement.  Upon the effectiveness of this Agreement, each
reference to the Original Agreement in any other Transaction Document, and any
document, instrument or agreement executed and/or delivered in connection with
the Original Agreement or any other Transaction Document, shall mean and be a
reference to this Agreement.  The other Transaction Documents and all
agreements, instruments and documents executed or delivered in connection with
the Original Agreement or any other Transaction Document shall each be deemed to
be amended to the extent necessary, if any, to give effect to the provisions of
this Agreement, as the same may be amended, modified, supplemented or restated
from time to time.  The effect of this Agreement is to amend and restate the
Original Agreement in its entirety, and to the extent that any rights, benefits
or provisions in favor of the Agent or any Purchaser existed in the Original
Agreement and continue to exist in this Agreement without any written waiver of
any such rights, benefits or provisions prior to the date hereof, then such
rights, benefits or provisions are acknowledged to be and to continue to be
effective from and after April 4, 2000.  This Agreement is not a novation.  The
parties hereto agree and acknowledge that any and all rights, remedies and
payment provisions under the Original Agreement, including, without limitation,
any and all rights, remedies and payment provisions with respect to (i) any
representation and warranty made or deemed to be made pursuant to the Original
Agreement, or (ii) any indemnification provision, shall continue and survive the
execution and delivery of this Agreement.  The parties hereto agree and
acknowledge that any and all amounts owing as or for Capital, Yield, CP Costs,
fees, expenses or otherwise under or pursuant to the Original Agreement,
immediately prior to the effectiveness of this Agreement, shall be owing as or
for Capital, Yield, CP Costs, fees, expenses or otherwise, respectively, under
or pursuant to this Agreement.
 
 
ARTICLE II
 
PAYMENTS AND COLLECTIONS
 
Section 2.1 Payments.  Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to each Funding Agent (or to an
account designated by such Funding Agent) when due, for the account of the
Purchaser or Purchasers in the relevant Conduit Group on a full recourse basis,
(i) such relevant fees as set forth in the Fee Letter (which fees shall be
sufficient to pay all fees owing to the relevant Committed Purchasers), (ii) all
relevant CP Costs, (iii) all relevant amounts payable as Yield, (iv) all
relevant amounts payable as Deemed Collections (which shall be immediately due
and payable by Seller and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof), (v) all relevant
amounts payable to reduce the Purchaser Interest, if required, pursuant to
Section 2.6, (vi) all relevant amounts payable pursuant to Article X, if any,
(vii) all relevant Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables, (viii)
all relevant Broken Funding Costs and (ix) all relevant Default Fees
(collectively, the “Obligations”).  If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid.  Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable
law.  If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to Servicer for application in accordance with the terms and conditions hereof
and, at all times prior to such payment, such Collections or Deemed Collections
shall be held in trust by Seller for the exclusive benefit of the Purchasers and
the Funding Agents.
 
Section 2.2 Collections Prior to Amortization.  Prior to the Amortization Date,
any Collections and/or Deemed Collections received by Servicer shall be set
aside and held in trust by Servicer for the payment of any accrued and unpaid
Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.  If at
any time any Collections and/or Deemed Collections are received by Servicer
prior to the Amortization Date, (i) Servicer shall set aside the Termination
Percentage (hereinafter defined) of Collections evidenced by the Purchaser
Interests of each Terminating Committed Purchaser and (ii) Seller hereby
requests and the Purchasers (other than any Terminating Committed Purchasers)
hereby agree to make, simultaneously with such receipt, a reinvestment (each a
“Reinvestment”) with that portion of the balance of each and every Collection
and Deemed Collection received by Servicer that is part of any Purchaser
Interest (other than any Purchaser Interests of Terminating Committed
Purchasers), such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt.  On each Settlement Date prior to the occurrence of the
Amortization Date, Servicer shall remit to the account of, or designated by,
each Funding Agent the relevant portion of the amounts set aside during the
preceding Settlement Period that have not been subject to a Reinvestment and
apply such amounts (if not previously paid in accordance with Section 2.1)
first, to reduce the relevant unpaid Obligations and second, to reduce the
Capital of all Purchaser Interests of Terminating Committed Purchasers in the
relevant Conduit Group, applied ratably to each Terminating Committed Purchaser
according to its respective Termination Percentage.  If such Capital and
Obligations shall be reduced to zero with respect to the Purchasers in a Conduit
Group, any additional Collections received by Servicer (i) if applicable, shall
be remitted to an account designated by the relevant Funding Agent no later than
12:00 p.m. (New York time) to the extent required to fund such Conduit Group’s
Reduction Pro Rata Share of any Aggregate Reduction on such Settlement Date and
(ii) any balance remaining thereafter shall be remitted from Servicer to Seller
on such Settlement Date.  Each Terminating Committed Purchaser shall be
allocated a ratable portion of Collections from the Liquidity Termination Date
that such Terminating Committed Purchaser did not consent to extend (as to such
Terminating Committed Purchaser, the “Termination Date”) until such Terminating
Financing Institution’s Capital shall be paid in full.  This ratable portion
shall be calculated on the Termination Date of each Terminating Committed
Purchaser as a percentage equal to (i) Capital of such Terminating Committed
Purchaser outstanding on its Termination Date, divided by (ii) the Aggregate
Capital outstanding on such Termination Date (the “Termination
Percentage”).  Each Terminating Committed Purchaser’s Termination Percentage
shall remain constant prior to the Amortization Date.  On and after the
Amortization Date, each Termination Percentage shall be disregarded, and each
Terminating Committed Purchaser’s Capital shall be reduced ratably with all
Committed Purchasers in accordance with Section 2.3.
 
Section 2.3 Collections Following Amortization.  On the Amortization Date and on
each day thereafter, Servicer shall set aside and hold in trust, for the holder
of each Purchaser Interest, all Collections received on such day and an
additional amount, from Seller’s assets, for the payment of any accrued and
unpaid Obligations owed by Seller and not previously paid by Seller in
accordance with Section 2.1.  On and after the Amortization Date, Servicer
shall, at any time upon the request from time to time by (or pursuant to
standing instructions from) any Funding Agent (i) remit to an account designated
by such Funding Agent the relevant portion of the amounts set aside pursuant to
the preceding sentence, and (ii) apply such relevant amounts to reduce the
Capital associated with each such Purchaser Interest held by a Purchaser in the
relevant Conduit Group and any other relevant Aggregate Unpaids.
 
Section 2.4 Application of Collections.  If there shall be insufficient funds on
deposit for Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), Servicer
shall distribute such funds:
 
first, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables ,
including the Servicing Fee, if Seller or one of its Affiliates is not then
acting as Servicer,
 
second, to the reimbursement of the Agent’s costs of collection and enforcement
of this Agreement,
 
third, for the ratable payment of all other unpaid Obligations , provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,
 
fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage) and
 
fifth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.
 
 
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.
 
Section 2.5 Payment Recission.  No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any
reason.  Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
relevant Funding Agent (for application to the Person or Persons who suffered
such recission, return or refund) the full amount thereof, plus the related
Default Fee from the date of any such recission, return or refunding.
 
Section 2.6 Maximum Purchaser Interests.  Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%.  If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall pay to each Funding Agent within three (3) Business Days an amount to be
applied to reduce its Conduit Group’s Reduction Pro Rata Shares of the Aggregate
Capital, such that after giving effect to such payment the aggregate of the
Purchaser Interests equals or is less than 100%.
 
Section 2.7 Clean Up Call.  In addition to Seller’s rights pursuant to Section
1.3, Seller shall have the right (after providing written notice to the Funding
Agents (with a copy thereof to the Agent) in accordance with the Required Notice
Period), at any time following the reduction of the Aggregate Capital to a level
that is less than 100.0% of the original Purchase Limit, to repurchase from the
Purchasers all, but not less than all, of the then outstanding Purchaser
Interests.  The purchase price in respect thereof shall be an amount equal to
the Aggregate Unpaids through the date of such repurchase, payable in
immediately available funds to the Funding Agents.  Such repurchase shall be
without representation, warranty or recourse of any kind by, on the part of, or
against any Purchaser, any Funding Agent or the Agent.
 
 
ARTICLE III
 
CONDUIT FUNDING
 
Section 3.1 CP Costs.  Seller shall pay the relevant CP Costs with respect to
the Capital associated with each Purchaser Interest of each Conduit for each day
that any Capital in respect of such Purchaser Interest is outstanding.  Each
Purchaser Interest funded substantially with Pooled Commercial Paper will accrue
CP Costs each day on a pro rata basis, based upon the percentage share the
Capital in respect of such Purchaser Interest represents in relation to all
assets held by the relevant Conduit and funded substantially with its Pooled
Commercial Paper.
 
Section 3.2 CP Costs Payments.  On each Settlement Date, Seller shall pay to
each Funding Agent (for the benefit of the Conduit(s) in the relevant Conduit
Group) an aggregate amount in each case equal to all accrued and unpaid CP Costs
in respect of the Capital associated with all Purchaser Interests of the
relevant Conduit(s) in such Conduit Group for the immediately preceding Accrual
Period in accordance with Article II.
 
Section 3.3 Calculation of CP Costs.  On the tenth calendar day of each month
or, if such day is not a Business Day, on the next succeeding Business Day, each
Funding Agent shall calculate the aggregate amount of the relevant CP Costs for
the applicable Accrual Period and shall notify Seller of such aggregate amount.
 
ARTICLE IV
 
COMMITTED PURCHASER FUNDING
 
Section 4.1 Committed Purchaser Funding.  Each Committed Purchaser Interest
shall accrue Yield for each day during its Tranche Period at either the LIBO
Rate or the Prime Rate in accordance with the terms and conditions
hereof.  Until Seller gives notice to the Agent of another Discount Rate in
accordance with Section 4.4, the initial Discount Rate for any Committed
Purchaser Interest shall be the Prime Rate.  If any Funding Source acquires by
assignment from a Conduit any Purchaser Interest pursuant to any Funding
Agreement, each Purchaser Interest so assigned shall each be deemed to have a
new Tranche Period commencing on the date of any such assignment and shall
accrue Yield for each day during its Tranche Period at either the LIBO Rate or
the Prime Rate in accordance with the terms and conditions hereof as if each
such Purchaser Interest was held by a Committed Purchaser, and with respect to
each such Purchaser Interest, the assignee thereof shall be deemed to be a
Committed Purchaser solely for the purposes of Sections 4.1, 4.2, 4.3, 4.4 and
4.5.
 
Section 4.2 Yield Payments.  On the Settlement Date for each Committed Purchaser
Interest , Seller shall pay to each Funding Agent (for the benefit of the
Committed Purchasers in the relevant Conduit Group) an aggregate amount equal to
the accrued and unpaid Yield for the entire Tranche Period of each such
Purchaser Interest held by a Purchaser in such Conduit Group in accordance with
Article II.
 
Section 4.3 Selection and Continuation of Tranche Periods.
 
(a) With consultation from (and approval by) the relevant Funding Agent, Seller
shall from time to time request Tranche Periods for the Committed Purchaser
Interests in a Conduit Group, provided that, if at any time the Committed
Purchasers shall have a Purchaser Interest, Seller shall always request Tranche
Periods such that at least one Tranche Period shall end on the date specified in
clause (A) of the definition of Settlement Date.
 
(b) Seller or the relevant Funding Agent, upon notice to and consent by the
other received at least three (3) Business Days prior to the end of a Tranche
Period (the “Terminating Tranche”) for any Purchaser Interest, may, effective on
the last day of the Terminating Tranche:  (i) divide any such Purchaser Interest
into multiple Purchaser Interests, (ii) combine any such Purchaser Interest with
one or more other Purchaser Interests that have a Terminating Tranche ending on
the same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with a new Purchaser Interests to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
a Conduit be combined with a Committed Purchaser Interest or of another Conduit,
and in no event may a Committed Purchaser Interest be combined with a Purchaser
Interest of a Purchaser in a different Conduit Group.
 
Section 4.4 Committed Purchaser Discount Rates.  Seller may select the LIBO Rate
or the Prime Rate for each Committed Purchaser Interest.  Seller shall by 12:00
p.m. (New York time): (i) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which the LIBO Rate is
being requested as a new Discount Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Tranche with respect to which the
Prime Rate is being requested as a new Discount Rate, give the relevant Funding
Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche.  Until Seller gives notice to the
relevant Funding Agent of another Discount Rate, the initial Discount Rate for
any Purchaser Interest transferred to the Committed Purchasers pursuant to the
terms and conditions hereof (or assigned or transferred to any Funding Source or
to any other Person) shall be the Prime Rate.
 
Section 4.5 Suspension of the LIBO Rate.  
 
(a)  If any Committed Purchaser notifies the relevant Funding Agent and the
Agent that it has determined that funding its Pro Rata Share of the Committed
Purchaser Interest at a LIBO Rate would violate any applicable law, rule,
regulation or directive of any governmental or regulatory authority, whether or
not having the force of law, or that (i) deposits of a type and maturity
appropriate to match fund its Purchaser Interests at such LIBO Rate are not
available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at such LIBO Rate, then the
relevant Funding Agent shall suspend the availability of such LIBO Rate and
require Seller to select the Prime Rate for any Purchaser Interest accruing
Yield at such LIBO Rate.
 
(b) If less than all of the Committed Purchasers give a notice to the relevant
Funding Agent pursuant to Section 4.5(a), each Committed Purchaser which gave
such a notice shall be obliged, at the request of Seller, a Conduit in the same
Conduit Group or the Agent, to assign all of its rights and obligations
hereunder to (i) another Committed Purchaser in the same Conduit Group or (ii)
another funding entity nominated by Seller or the Agent that is acceptable to
such Conduit and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Committed Purchaser; provided
that (i) the notifying Committed Purchaser receives payment in full, pursuant to
an Assignment Agreement, of an amount equal to such notifying Committed
Purchaser’s Pro Rata Share of the Capital and Yield owing to all of the
Committed Purchasers in the same Conduit Group and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Committed Purchasers in the same Conduit Group, and
(ii) the replacement Committed Purchaser otherwise satisfies the requirements of
Section 12.1(b).
 
 
Section 4.6 Extension of Liquidity Termination Date.
 
(a) Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Agent (each such notice an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect.  After the Agent’s receipt of any
Extension Notice, the Agent shall promptly advise each Committed Purchaser of
such Extension Notice.  Each Committed Purchaser may, in its sole discretion, by
a revocable notice (a “Consent Notice”) given to the Agent on or prior to the
30th day prior to the Liquidity Termination Date then in effect (such period
from the date of the Extension Notice to such 30th day being referred to herein
as the “Consent Period”), consent to such extension of such Liquidity
Termination Date; provided, however, that, except as provided in Section 4.6(b),
such extension shall not be effective with respect to any of the Committed
Purchasers if any one or more Committed Purchasers:  (i) notifies the Agent
during the Consent Period that such Committed Purchaser either does not wish to
consent to such extension or wishes to revoke its prior Consent Notice or (ii)
fails to respond to the Agent within the Consent Period (each Committed
Purchaser that does not wish to consent to such extension or wishes to revoke
its prior Consent Notice or fails to respond to the Agent within the Consent
Period is herein referred to as a “Non-Renewing Committed Purchaser”).  If none
of the events described in the foregoing clauses (i) or (ii) occurs during the
Consent Period and all Consent Notices have been received, then, the Liquidity
Termination Date shall be irrevocably extended until the date that is 364 days
after the Liquidity Termination Date then in effect.  The Agent shall promptly
notify Seller of any Consent Notice or other notice received by the Agent
pursuant to this Section 4.6(a).
 
(b) Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Non-Renewing Committed Purchaser or that the Liquidity Termination Date has not
been extended, one or more of the Committed Purchasers (including any
Non-Renewing Committed Purchaser) may proffer to the Agent and each Funding
Agent the names of one or more institutions meeting the criteria set forth in
Section 12.1(b)(i) that are willing to accept assignments of and assume the
rights and obligations under this Agreement and the other applicable Transaction
Documents of the Non-Renewing Committed Purchaser.  Provided the proffered
name(s) are acceptable to the Agent and each Funding Agent, the Agent shall
notify the remaining Committed Purchasers of such fact, and the then existing
Liquidity Termination Date shall be extended for an additional 364 days upon
satisfaction of the conditions for an assignment in accordance with Section 12.1
and the Commitment of each Non-Renewing Committed Purchaser shall be reduced to
zero.  If the rights and obligations under this Agreement and the other
applicable Transaction Documents of each Non-Renewing Committed Purchaser are
not assigned as contemplated by this Section 4.6(b) (each such Non-Renewing
Committed Purchaser whose rights and obligations under this Agreement and the
other applicable Transaction Documents are not so assigned is herein referred to
as a “Terminating Committed Purchaser”) and at least one Committed Purchaser is
not a Non-Renewing Committed Purchaser, the then existing Liquidity Termination
Date shall be extended for an additional 364 days; provided, however, that (i)
each of the Purchase Limit and the relevant Group Purchase Limit shall be
reduced on the Liquidity Termination Date that such Terminating Committed
Purchaser did not consent to extend by an aggregate amount equal to the
Terminating Commitment Availability as of such date of each Terminating
Committed Purchaser and shall thereafter continue to be reduced by amounts equal
to any reduction in the Capital of any Terminating Committed Purchaser (after
application of Collections pursuant to Sections 2.2 and 2.3) and (ii) the
Commitment of each Terminating Committed Purchaser shall be reduced to zero on
the Termination Date applicable to such Terminating Committed Purchaser.  Upon
reduction to zero of the Capital of all of the Purchaser Interests of a
Terminating Committed Purchaser (after application of Collections thereto
pursuant to Sections 2.2 and 2.3) all rights and obligations of such Terminating
Committed Purchaser hereunder shall be terminated and such Terminating Committed
Purchaser shall no longer be a “Committed Purchaser”; provided, however, that
the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Terminating Committed Purchaser
prior to its termination as a Committed Purchaser.
 
(c) Any requested extension of the Liquidity Termination Date may be approved or
disapproved by a Committed Purchaser in its sole discretion.  In the event that
the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Committed Purchaser shall be reduced to zero
on the Liquidity Termination Date.  Upon reduction to zero of the Commitment of
a Committed Purchaser and upon reduction to zero of the Capital of all of the
Committed Purchaser Interests all rights and obligations of such Committed
Purchaser hereunder shall be terminated and such Committed Purchaser shall no
longer be a “Committed Purchaser”; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Committed Purchaser prior to its termination as a
Committed Purchaser.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1 Representations and Warranties of the Seller Parties.  Each Seller
Party hereby represents and warrants to the Agent, the Funding Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:
 
(a) Corporate Existence and Power.  Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  Such Seller Party is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is
conducted, except where the failure to so qualify or so hold could not
reasonably be expected to have a Material Adverse Effect.
 
(b) Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part.  This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
 
(c) No Conflict.  The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder), except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
 
(d) Governmental Authorization.  Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
 
(e) Actions, Suits.  There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse
Effect.  Such Seller Party is not in default with respect to any order of any
court, arbitrator or governmental body, which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(f) Binding Effect.  This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(g) Accuracy of Information.  All information heretofore furnished by such
Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or the Purchasers will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
 
(h) Use of Proceeds.  No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
 
(i) Good Title.  Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
 
(j) Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except as created by the Transactions Documents.  There
have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Purchasers) ownership or
security interest in the Receivables, the Related Security and the Collections.
 
(k) Places of Business and Locations of Records.  The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed.  Such Seller Party’s Federal Employer Identification
Number is correctly set forth on Exhibit III.
 
(l) Collections.  The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed.  The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV.  Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
 
(m) Material Adverse Effect.  (i) The initial Servicer represents and warrants
that since December 31, 1999, and the initial Sub-Servicer represents and
warrants that since December 31, 2007, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the initial Sub-Servicer and its Subsidiaries,
as applicable, or the ability of the initial Servicer or the initial
Sub-Servicer to perform its obligations under this Agreement, and (ii) Seller
represents and warrants that since the date of this Agreement, no event has
occurred that would have a material adverse effect on (A) the financial
condition or operations of Seller, (B) the ability of Seller to perform its
obligations under the Transaction Documents, or (C) the collectibility of the
Receivables generally or any material portion of the Receivables.
 
(n) Names.  In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.
 
(o) Ownership of Seller.  Originator owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim.  Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
 
(p) Not an Investment Company.  Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
 
(q) Compliance with Law.  Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
 
(r) Compliance with Credit and Collection Policy.  Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the Agent has been notified in accordance with Section 7.1(a)(vii).
 
(s) Payments to Originator and Original Sellers.  With respect to each
Receivable transferred to Seller under the Receivables Sale Agreement, Seller
has given reasonably equivalent value to Originator in consideration therefor
and such transfer was not made for or on account of an antecedent debt.  No
transfer by Originator of any Receivable under the Receivables Sale Agreement is
or may be voidable under any section of the Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101 et seq.), as amended.  With respect to each Receivable transferred
to Originator under the Transfer Agreement, Originator has given reasonably
equivalent value to the applicable Original Seller in consideration therefor and
such transfer was not made for or on account of an antecedent debt.  No transfer
by any Original Seller of any Receivable under the Transfer Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.
 
(t) Enforceability of Contracts.  Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(u) Eligible Receivables.  Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.
 
(v) Net Receivables Balance.  Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
 
(w) Accounting.  The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
 
Section 5.2 Committed Purchaser Representations and Warranties.  Each Committed
Purchaser hereby represents and warrants to the Agent and the Conduit(s) in the
related Conduit Group that:
 
(a) Existence and Power.  Such Committed Purchaser is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.
 
(b) No Conflict.  The execution and delivery by such Committed Purchaser of this
Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets.  This
Agreement has been duly authorized, executed and delivered by such Committed
Purchaser.
 
(c) Governmental Authorization.  No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Committed Purchaser
of this Agreement and the performance of its obligations hereunder.
 
(d) Binding Effect.  This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
 
 
ARTICLE VI
 
CONDITIONS OF PURCHASES
 
Section 6.1 Conditions Precedent to Initial Incremental Purchase.  The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that the Agent shall have received on or before the
date of such purchase those documents listed on Schedule B that are required to
be delivered on or before such date and the Agent and each Funding Agent shall
have received all fees and expenses required to be paid on such date pursuant to
the terms of this Agreement and the Fee Letter.
 
Section 6.2 Conditions Precedent to All Purchases and Reinvestments.  Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) Servicer shall have delivered to the Agent on or prior to the
date of such purchase, in form and substance satisfactory to the Agent, all
Monthly Reports and Interim Reports as and when due under Section 8.5 and (ii)
upon the Agent’s request, Servicer shall have delivered to the Agent at least
three (3) days prior to such purchase or Reinvestment an interim Monthly Report
showing the amount of Eligible Receivables; (b) the Facility Termination Date
shall not have occurred; (c) the Agent shall have received such other approvals,
opinions or documents as it may reasonably request and (d) on the date of each
such Incremental Purchase or Reinvestment, the following statements shall be
true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):
 
(i)           the representations and warranties set forth in Section 5.1 are
true and correct in all material respects on and as of the date of such
Incremental Purchase or Reinvestment as though made on and as of such date;
 
(ii)           no event has occurred and is continuing, or would result from
such Incremental Purchase or Reinvestment, that would constitute an Amortization
Event or a Potential Amortization Event; and
 
(iii)           the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
 
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Funding Agents for
the benefit of the Purchasers in their respective Conduit Groups an aggregate
amount equal to the Collections prior to the Amortization Date that shall have
been applied to the affected Reinvestment.
 
 
ARTICLE VII
 
COVENANTS
 
Section 7.1 Affirmative Covenants of the Seller Parties.  Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
 
(a) Financial Reporting.  Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent:
 
(i) Annual Reporting.  Within 90 days after the close of each of its respective
fiscal years, audited financial statements (which shall include balance sheets,
statements of income and retained earnings and a statement of cash flows) for
Provider for such fiscal year, together with an unqualified audit report (in
form satisfactory to the Agent) on such financial statements of, and certified
in a manner acceptable to the Agent by, PricewaterhouseCoopers LLP or
other  independent public accountants reasonably acceptable to the Agent.
 
(ii) Quarterly Reporting.  Within 45 days after the close of the first three (3)
quarterly periods of each of its fiscal years, balance sheets of Provider as at
the close of each such period and statements of income and retained earnings and
a statement of cash flows for the Provider for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer on behalf of the Provider.
 
(iii) Compliance Certificate.  Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s or Provider’s, as applicable, Authorized Officer
on behalf of such Person and dated the date of such annual financial statement
or such quarterly financial statement, as the case may be.
 
(iv) Shareholders Statements and Reports.  Promptly upon the furnishing thereof
to the shareholders of such Seller Party or Provider copies of all financial
statements, reports and proxy statements so furnished.
 
(v) S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements (other than registration statements on Form S-8) and
annual, quarterly or other reports which Originator, any Original Seller,
Provider or any of their respective Subsidiaries files with the Securities and
Exchange Commission; provided, that Seller Parties shall not be required to
provide any registration statements or reports which are available on the EDGAR
system of the Securities and Exchange Commission.
 
(vi) Copies of Notices.  Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or Conduit, copies of the same.
 
(vii) Change in Credit and Collection Policy.  At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s consent thereto; provided that if
such change or amendment was required pursuant to any change in any applicable
law, rule or regulation, such Seller Party shall only be required to give prompt
notice of such change or amendment and shall not be required to request the
consent of the Agent.
 
(viii) Other Information.  (A) Within 45 days after a request from the Agent,
internally prepared financial statements  (which shall include balance sheets,
statements of income and retained earnings and a statement of cash flow) for
such Seller Party for any quarterly period in any fiscal year of such Seller
Party, all certified by its chief financial officer, and (B) promptly, from time
to time, such other information, documents, records or reports relating to the
Receivables or the condition or operations, financial or otherwise, of such
Seller Party, any Original Seller or Provider as the Agent may from time to time
reasonably request in order to protect the interests of the Agent and the
Purchasers under or as contemplated by this Agreement.
 
(b) Notices.  Such Seller Party will notify the Agent in writing of any of the
following promptly upon becoming aware of the occurrence thereof, describing the
same and, if applicable, the steps being taken with respect thereto:
 
(i) Amortization Events or Potential Amortization Events.  The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer on behalf of such Seller Party.
 
(ii) Judgment and Proceedings.  (A) The entry of any judgment or decree against
Provider or any of its Subsidiaries if the aggregate amount of all judgments and
decrees then outstanding against Provider and its Subsidiaries exceeds
$10,000,000 and (B) the institution of any material  litigation, arbitration
proceeding or governmental proceeding against Provider or any of its
Subsidiaries; and (C) the entry of any judgment or decree or the institution of
any litigation, arbitration proceeding or governmental proceeding against
Seller.
 
(iii) Material Adverse Effect.  The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
 
(iv) Termination Date.  The occurrence of (A) the “Termination Date” under and
as defined in the Receivables Sale Agreement and (B) the “Termination Date”
under and as defined in the Transfer Agreement.
 
(v) Defaults Under Other Agreements.  (A) The occurrence of a default or an
event of default under any other financing arrangement pursuant to which Seller
is a debtor or an obligor and (B) the occurrence of any default or event of
default under any other financing arrangement or arrangements governing
Indebtedness, individually or in the aggregate, greater than or equal to
$30,000,000 pursuant to which Provider or any of its Subsidiaries is a debtor or
an obligor.
 
(vi) Downgrade of Originator or Provider.  Any downgrade in the rating of any
Indebtedness of Originator, any Original Seller or Provider by Standard & Poor’s
Ratings Group or by Moody’s Investors Service, Inc., setting forth the
Indebtedness affected and the nature of such change.
 
(c) Compliance with Laws and Preservation of Corporate Existence.  Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.  Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.
 
(d) Audits.  Such Seller Party will furnish to the Agent from time to time such
information with respect to it, any Original Seller and the Receivables as the
Agent may reasonably request.  Such Seller Party will (and will cause Originator
and each Original Seller to), from time to time during regular business hours as
requested by the Agent upon reasonable notice and at the sole cost of such
Seller Party, permit the Agent, or its agents or representatives, (i) to examine
and make copies of and abstracts from all Records in the possession or under the
control of such Person relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Receivables and the Related Security or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the Authorized
Officers or financial officers of Seller, any Original Seller or Servicer having
knowledge of such matters.  So long as no Potential Amortization Event or
Amortization Event exists, the visits under this Section 7.1(d) that are at the
sole cost of the applicable Seller Party shall be limited to once a calendar
year; and upon the occurrence and during the continuance of a Potential
Amortization Event or an Amortization Event, any and all visits shall be at the
sole cost of the applicable Seller Party.
 
(e) Keeping and Marking of Records and Books.
 
(i) Servicer will (and will cause Originator and each Original Seller to)
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  Servicer
will (and will cause Originator and each Original Seller to) give the Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.
 
(ii) Such Seller Party will (and will cause Originator and each Original Seller
to) (A) not later than the date hereof, mark its master data processing records
and other books and records relating to the Purchaser Interests with a legend,
acceptable to the Agent, describing the Purchaser Interests and (B) upon the
request of the Agent (x) mark each Contract with a legend describing the
Purchaser Interests and (y) at any time after the occurrence of a Potential
Amortization Event, deliver to the Agent all Contracts (including, without
limitation, all multiple originals of any such Contract) relating to the
Receivables.
 
(f) Compliance with Contracts and Credit and Collection Policy.  Such Seller
Party will (and will cause Originator and each Original Seller to) timely and
fully (i) perform and comply with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables and
(ii) comply in all respects with the Credit and Collection Policy in regard to
each Receivable and the related Contract.
 
(g) Performance and Enforcement of Receivables Sale Agreement.  Seller will, and
will require Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement.  Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as the
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement.
 
(h) Performance and Enforcement of Transfer Agreement.  Seller will require
Originator and each Original Seller to perform each of their respective
obligations and undertakings under and pursuant to the Transfer Agreement, will
require that Originator purchase Receivables thereunder in strict compliance
with the terms thereof and will require that Originator vigorously enforce the
rights and remedies accorded to Originator under the Transfer Agreement.  Seller
will require Originator to take all actions to perfect and enforce Originator’s
rights and interests (and the rights and interests of Seller as assignee of
Originator, and the rights and interests of the Agent and the Purchasers as
assignees of Seller) under the Transfer Agreement as Seller or the Agent may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Transfer Agreement.
 
(i) Ownership by Seller.  Seller will (or will cause Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent and the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Seller’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Seller therein as the Agent may reasonably
request), and (ii) establish and maintain, in favor of the Agent, for the
benefit of the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (or a valid and perfected first priority security
interest) in all Receivables, Related Security and Collections to the full
extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent may reasonably request).
 
(j) Ownership by Originator.  Seller will cause Originator to take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Transfer Agreement irrevocably
in Originator, free and clear of any Adverse Claims other than Adverse Claims in
favor of Seller, the Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Originator’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Originator therein as Seller or the Agent may reasonably request),
and (ii) establish and maintain, in favor of Seller and the Agent, for the
benefit of the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (or a valid and perfected first priority security
interest) in all Receivables, Related Security and Collections purchased under
the Transfer Agreement, to the full extent contemplated herein, free and clear
of any Adverse Claims other than Adverse Claims in favor of Seller and the Agent
(for the benefit of the Purchasers) (including, without limitation, the filing
of all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect Seller’s and the Agent’s (for the benefit of the Purchasers) interest in
such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Seller and the Agent,
for the benefit of the Purchasers, as Seller or the Agent may reasonably
request).
 
(k) Purchasers’ Reliance.  Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Originator and any Original
Seller.  Therefore, from and after April 4, 2000, Seller shall take all
reasonable steps, including, without limitation, all steps that the Agent or any
Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of
Originator, any Original Seller and any Affiliates thereof and not just a
division of Originator, any Original Seller or any such Affiliate.  Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Seller will:
 
 
(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Originator or any Original Seller (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);
 
 
(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator, any Original Seller or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and Originator, any Original Seller or such Affiliate, as
applicable, on a basis that reflects the services rendered to Seller and
Originator, such Original Seller or such Affiliate, as applicable;
 
 
(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of Originator or any Original Seller,
Seller shall lease such office at a fair market rent;
 
 
(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
 
 
(E) conduct all transactions with Originator, any Original Seller and Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and Originator or any Original Seller on the basis of
actual use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;
 
 
(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;
 
 
(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
 
 
(H) maintain Seller’s books and records separate from those of Originator, any
Original Seller and any Affiliate thereof and otherwise readily identifiable as
its own assets rather than assets of Originator, any Original Seller and any
Affiliate thereof;
 
 
(I) prepare its financial statements separately from those of Originator  and
any Original Seller and insure that any consolidated financial statements of
Originator, any Original Seller or any Affiliate thereof that include Seller and
that are filed with the Securities and Exchange Commission or any other
governmental agency have notes clearly stating that Seller is a separate
corporate entity and that its assets will be available first and foremost to
satisfy the claims of the creditors of Seller;
 
 
(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator, any Original Seller or any Affiliate thereof and only maintain bank
accounts or other depository accounts to which Seller alone is the account
party;
 
 
(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by Originator, any Original Seller or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));
 
 
(L) operate its business and activities such that:  it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to Originator thereunder for the purchase of
Receivables from Originator under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;
 
 
(M) maintain its corporate charter in conformity with this Agreement, such that
it does not amend, restate, supplement or otherwise modify its Certificate of
Incorporation or By-Laws in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement;
 
 
(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, the Transfer Agreement and the Performance Undertaking, such
that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement, the Transfer Agreement or the Performance
Undertaking, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under the Receivables Sale
Agreement, the Transfer Agreement or the Performance Undertaking or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Agent;
 
 
(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.
 
 
(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and
 
 
(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinions issued by Bryan Cave LLP, as
counsel for Seller, in connection with the Original Agreement, this Agreement or
initial Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinions, remain
true and correct in all material respects at all times.
 
(l) Collections.  Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to Receivables are remitted directly to any Seller
Party or any Affiliate of any Seller Party, such Seller Party will remit (or
will cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of the Agent and the Purchasers.  Seller
will maintain exclusive ownership, dominion and control (subject to the terms of
this Agreement and the applicable Collection Account Agreement) of each Lock-Box
and Collection Account and shall not grant the right to take dominion and
control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Agent as contemplated
by this Agreement.  The Agent may cause the name of the lockbox account number
24234 to be changed to “Playtex Products, Inc., as Sub-Servicer for Energizer
Battery, Inc., in its capacity as Servicer.”
 
(m) Taxes.  Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing by it.  Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any Conduit, the Agent or any Committed Purchaser.
 
(n) Insurance.  Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment.  The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller.  Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent evidence satisfactory
to the Agent of such insurance coverage.  Evidence of each policy shall be
furnished to the Agent and any Purchaser in certificated form upon the Agent’s
or such Purchaser’s request.  The foregoing requirements shall not be construed
to negate, reduce or modify, and are in addition to, Seller’s obligations
hereunder.
 
(o) Payment to Originator and to any Original Seller.  With respect to any
Receivable purchased by Seller from Originator, such sale shall be effected
under, and in strict compliance with the terms of, the Receivables Sale
Agreement, including, without limitation, the terms relating to the amount and
timing of payments to be made to the Originator in respect of the purchase price
for such Receivable.  With respect to any Receivable purchased by Originator
from any Original Seller, such sale shall be effected under, and in strict
compliance with the terms of, the Transfer Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Original Seller in respect of the purchase price for such
Receivable.
 
(p) Certificates and Lien Searches.  Within thirty (30) days after the date of
this Agreement or such later date to which the Agent shall agree, the Seller
Parties will deliver (i) a good standing certificate for each Seller Party and
Provider issued by the Secretary of State of each jurisdiction in which it has
material operations and (ii) state tax lien and judgment lien searches against
Playtex in each jurisdiction in which it has material operations.
 
Section 7.2 Negative Covenants of the Seller Parties.  Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
 
(a) Name Change, Offices and Records.  Such Seller Party will not change its
name, identity or corporate structure (within the meaning of Section 9-402(7) of
any applicable enactment of the UCC) or relocate its chief executive office or
any office where Records are kept unless it shall have:  (i) given the Agent at
least thirty (30) days’ prior written notice thereof and (ii) delivered to the
Agent all financing statements, instruments and other documents requested by the
Agent in connection with such change or relocation.
 
(b) Change in Payment Instructions to Obligors
 
(c) Except as may be required by the Agent pursuant to Section 8.2(b), such
Seller Party will not add or terminate any bank as a Collection Bank, or make
any change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Collection Account, unless the Agent shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that Servicer may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account.
 
(d) Modifications to Contracts and Credit and Collection Policy
 
.  Such Seller Party will not, and will not permit Originator or any Original
Seller to, make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables.  Except as provided in Section 8.2(d),
Servicer will not, and will not permit Originator or any Original Seller to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.
 
(e) Sales, Liens.  Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent and the Purchasers
provided for herein), and Seller will defend the right, title and interest of
the Agent and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller or
Originator or any Original Seller.
 
(e) Net Receivables Balance.  At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
 
(f) Termination Date Determination.  Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Originator in respect thereof, without the prior written consent of the
Agent, except with respect to the occurrence of such Termination Date arising
pursuant to Section 5.1(d) of the Receivables Sale Agreement.  Seller will not
permit Originator to designate the Termination Date (as defined in the Transfer
Agreement), or to send any written notice to any Original Seller in respect
thereof, without the prior written consent of Seller and the Agent, except with
respect to the occurrence of such Termination Date arising pursuant to Section
5.1(d) of the Transfer Agreement.
 
(g) Restricted Junior Payments.  From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).
 
 
ARTICLE VIII
 
ADMINISTRATION AND COLLECTION
 
Section 8.1 Designation of Servicer.  
 
(a)  The servicing, administration and collection of the Receivables shall be
conducted by such Person so designated as “Servicer” from time to time in
accordance with this Section 8.1.  Energizer Battery, Inc. is hereby designated
as, and hereby agrees to perform the duties and obligations of, Servicer
pursuant to the terms of this Agreement.  Upon the occurrence and during the
continuance of a Potential Amortization Event or an Amortization Event, the
Agent may designate as Servicer any Person to succeed Energizer Battery, Inc. or
any successor Servicer as “Servicer” hereunder.  With the prior written consent
of the Agent and upon the assumption of all of the duties and obligations of
“Servicer” hereunder by a successor Servicer acceptable to the Agent, Energizer
Battery, Inc. may resign as Servicer.
 
(b) In the ordinary course of business and with the prior consent of the Agent
(which consent shall not be unreasonably withheld), the Servicer may delegate
any of its other duties or responsibilities as Servicer to any Person who agrees
to conduct such duties or responsibilities in accordance with the Contracts, the
Credit and Collection Policy and this Agreement. The Servicer hereby delegates,
and Playtex hereby assumes, all of Servicer’s duties and responsibilities as
Servicer with respect to the Receivables purchased by Seller from Originator and
which Originator has purchased from Playtex pursuant to the Transfer
Agreement.  Playtex agrees to conduct such duties or responsibilities in
accordance with the Contracts, the Credit and Collections Policy the Receivables
Sale Agreement, the Transfer Agreement and this Agreement.  The fees of Playtex
or any other Person to whom such duties or responsibilities are delegated shall
be for the sole account of Servicer.  Any delegation shall not relieve Servicer
of its duties, responsibilities or liabilities hereunder and shall not
constitute a resignation under Section 8.1(a).  Any Collections or other amounts
due to the Agent or Purchasers hereunder held by any such delegate shall, for
the purposes of this Agreement, be treated as held by Servicer in trust for the
holders of the Purchaser Interests.  Each agreement by which Servicer delegates
any of its duties or responsibilities to any other Person (including, without
limitation, Seller) shall state that if at any time the Agent shall designate as
Servicer any Person other than such delegating Servicer, all duties and
responsibilities theretofore delegated by such Servicer to such Person may, at
the discretion of the Agent, be terminated forthwith on notice given by the
Agent to such delegating Servicer and such Person.  If Servicer shall delegate
any duties or responsibilities to Seller, Seller shall not be permitted to
further delegate to any other Person any of such duties or responsibilities.
 
(c) Notwithstanding the foregoing subsection (b), (i) Servicer shall be and
remain primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of Servicer hereunder and (ii)
the Agent and the Purchasers shall be entitled to deal exclusively with Servicer
in matters relating to the discharge by Servicer of its duties and
responsibilities hereunder.  The Agent and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than Servicer
in order for communication to Servicer and its sub-servicer or other delegate
with respect thereto to be accomplished.  Servicer shall be responsible for
providing any sub-servicer or other delegate of Servicer with any notice given
to Servicer under this Agreement.
 
Section 8.2 Duties of Servicer.  
 
(a)  Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
 
(b) Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account.  Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank maintaining a
Collection Account at any time.  In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances.  From and
after the date the Agent delivers to any Collection Bank a Collection Notice
pursuant to Section 8.3, the Agent may request that Servicer, and Servicer
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new depositary account specified by the Agent
and, at all times thereafter, Seller and Servicer shall not deposit or otherwise
credit, and shall not permit any other Person to deposit or otherwise credit to
such new depositary account any cash or payment item other than Collections.
 
(c) Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II.  Servicer shall set aside and hold in trust
for the account of Seller and the Purchasers their respective shares of the
Collections in accordance with Article II.  Servicer shall, upon the request of
the Agent, segregate, in a manner acceptable to the Agent, all cash, checks and
other instruments received by it from time to time constituting Collections from
the general funds of Servicer or Seller prior to the remittance thereof in
accordance with Article II.  If Servicer shall be required to segregate
Collections pursuant to the preceding sentence, Servicer shall segregate and
deposit with a bank designated by the Agent such allocable share of Collections
of Receivables set aside for the Purchasers on the first Business Day following
receipt by Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.
 
(d) Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent or the Purchasers under this
Agreement.  Notwithstanding anything to the contrary contained herein, the Agent
shall have the absolute and unlimited right to direct Servicer to commence or
settle any legal action with respect to any Receivable or to foreclose upon or
repossess any Related Security.
 
(e) Servicer shall hold in trust for Seller and the Purchasers all Records that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Agent at any time following
a Potential Amortization Event, deliver or make available to the Agent all such
Records, at a place selected by the Agent.  Servicer shall, as soon as
practicable following receipt thereof turn over to Seller any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables and belonging to Seller.  Servicer shall, from time to time at the
request of any Purchaser, furnish to the Purchasers (promptly after any such
request) a calculation of the amounts set aside for the Purchasers pursuant to
Article II.
 
(f) Any payment by an Obligor in respect of any indebtedness owed by it to
Originator, any Original Seller or Seller shall, except as otherwise specified
by such Obligor or otherwise required by contract or law or unless otherwise
permitted by the Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
 
Section 8.3 Collection Notices.  The Agent is authorized, at any time during the
continuance of a Potential Amortization Event, to date and to deliver to the
Collection Banks the Collection Notices.  Seller hereby transfers to the Agent
for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts.  In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force.  Seller hereby authorizes the Agent,
and agrees that the Agent shall be entitled to, following the delivery of the
Collection Notices, (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller.
 
Section 8.4 Responsibilities of Seller.  Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release Servicer, Originator, any Original Seller or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts.  The Purchasers shall have no obligation or liability
with respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
 
Section 8.5 Reports.  Servicer shall prepare and forward to the Agent and each
Funding Agent (i) on the tenth day of each month and at such times as the Agent
shall request, a Monthly Report and (ii) at such times as the Agent shall
request, a listing by Obligor of all Receivables together with an aging of such
Receivables and (iii) on the twenty-second day of each month and at such times
as the Agent shall request, an Interim Report.
 
Section 8.6 Servicing Fees.  In consideration of Energizer Battery, Inc.’s
agreement to act as Servicer hereunder, the Purchasers hereby agree that, so
long as Energizer Battery, Inc. shall continue to perform as Servicer hereunder,
Seller shall pay over to Energizer Battery, Inc., as compensation for its
servicing activities, a fee (the “Servicing Fee”) on the first calendar day of
each month, in arrears for the immediately preceding month, at such rate as
Energizer Battery, Inc. and Seller shall agree upon from time to time on fair
and reasonable basis and no less favorable to Energizer Battery, Inc. or Seller
than a rate Energizer Battery, Inc. or Seller could obtain in an arm’s-length
transaction for servicing with a Person other than Energizer Battery, Inc. or
Seller.
 
 
ARTICLE IX
 
AMORTIZATION EVENTS
 
Section 9.1 Amortization Events.  The occurrence of any one or more of the
following events shall constitute an Amortization Event:
 
(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for three (3)
consecutive Business Days.
 
(b) Any representation, warranty, certification or statement made by any Seller
Party or Provider in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made.
 
(c) Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party or Provider to pay Indebtedness (other than Indebtedness
hereunder), which individually or together with other such Indebtedness as to
which any failure exists (other than Indebtedness hereunder) has an aggregate
outstanding principal amount equal to or greater than $30,000,000, when due; or
the default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party or Provider
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.
 
(d) Any Seller Party, any Subsidiary of Seller, Provider or any Material
Provider Subsidiary shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally or shall make
a general assignment for the benefit of creditors; or (ii) any proceeding shall
be instituted by or against any Seller Party, any Subsidiary of Seller, Provider
or any Material Provider Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; provided that in the event any such proceeding shall have been
instituted against such Seller Party, Subsidiary of Seller, Provider or Material
Provider Subsidiary, such proceeding shall have continued undismissed, or
unstayed and in effect, for a period of 60 consecutive days or (iii) any Seller
Party, any Subsidiary of Seller, Provider or any Material Provider Subsidiary
shall take any corporate action to authorize any of the actions set forth in
clauses (i) or (ii) above in this subsection (d).
 
(e) Seller shall fail to comply with the terms of Section 2.6 hereof.
 
(f) As at the end of (i) any calendar month between and including the months of
February and July, the three month rolling average of the Delinquency Ratio
shall exceed 19.0%, (ii) any calendar month between and including the months of
August and January, the three month rolling average of the Delinquency Ratio
shall exceed 16.5%, (iii) any calendar month, the three month rolling average of
the Loss-to-Liquidation Ratio shall exceed 4.5%, (iv) any calendar month between
and including the months of November and May, the three month rolling average of
the Dilution Ratio shall exceed 25.0%, (v) any calendar month between and
including the months of June and October, the three month rolling average of the
Dilution Ratio shall exceed 32.0%, and (vi) any calendar month, the three month
rolling average of the Payment Rate shall be less than 38.0%.
 
(g) A Change of Control with respect to Originator, Provider or any Seller Party
shall occur.
 
(h) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $30,000,000, individually or in the aggregate, shall be
entered against Provider or any of its Subsidiaries on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for fifteen (15)
consecutive days without a stay of execution.
 
(i) The “Termination Date” under and as defined in each of the Receivables Sale
Agreement and the Transfer Agreement shall occur under the Receivables Sale
Agreement or the Transfer Agreement or Originator or any Original Seller shall
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement or to Originator under the Transfer Agreement, as
applicable.
 
(j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.
 
(k) Provider shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking, or the
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Provider, or Provider shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.
 
(l) Provider shall fail to perform or observe the covenants set forth in Section
7.4 of the Term Loan Credit Agreement dated as of December 3, 2007 among the
Provider, the institutions from time to time parties thereto as Lenders,
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent, Bank of
America, N.A., as Syndication Agent, and Citibank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Mizuho Corporate Bank, Ltd., as Documentation
Agents.  For the purposes of this Agreement, such covenants shall survive the
termination of such credit agreement, and any waiver, amendment, restatement,
supplement or other modification thereof shall have no effect.
 
Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of any Funding Agent on
behalf of the Committed Purchasers in its Conduit Groups shall, take any of the
following actions: (i) replace the Person then acting as Servicer, (ii) declare
the Amortization Date to have occurred, whereupon the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided, however, that
upon the occurrence of an Amortization Event described in Section 9.1(d)(ii), or
of an actual or deemed entry of an order for relief with respect to any Seller
Party under the Federal Bankruptcy Code, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time, (iv)
deliver the Collection Notices to the Collection Banks, and (v) notify Obligors
of the Purchasers’ interest in the Receivables.  The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Agent, the Funding Agents and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.
 
 
ARTICLE X
 
INDEMNIFICATION
 
Section 10.1 Indemnities by the Seller Parties.  Without limiting any other
rights that the Agent or any Purchaser may have hereunder or under applicable
law, (A) Seller hereby agrees to indemnify (and pay upon demand to) the Agent,
each Funding Agent, each Funding Source and each Purchaser and their respective
assigns, officers, directors, agents and employees (each an “Indemnified Party”)
from and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of the Agent, such Funding Agent, such Funding
Source or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, and (B) Servicer hereby agrees to indemnify (and pay upon demand
to) each Indemnified Party for Indemnified Amounts awarded against or incurred
by any of them arising out of Servicer’s activities as Servicer hereunder
excluding, however, in all of the foregoing instances under the preceding
clauses (A) and (B):
 
(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
 
(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
 
(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
 
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or Servicer) relating to or resulting from:
 
(i) any representation or warranty made by any Seller Party, Provider,
Originator, or any Original Seller (or any officers of any such Person) under or
in connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;
 
(ii) the failure by Seller, Servicer, Provider, Originator, or any Original
Seller to comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of Originator or any Original Seller to keep or perform any of its
obligations, express or implied, with respect to any Contract;
 
(iii) any failure of Seller, Servicer, Provider, Originator or any Original
Seller to perform its duties, covenants or other obligations in accordance with
the provisions of this Agreement or any other Transaction Document;
 
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
 
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
 
(vi) the commingling of Collections of Receivables at any time with other funds;
 
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, Servicer, Provider, Originator or any Original
Seller in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
 
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
 
(ix) any Amortization Event described in Section 9.1(d);
 
(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Originator, free and clear of any Adverse Claim (other than
as created hereunder); or any failure of Seller to give reasonably equivalent
value to Originator under the Receivables Sale Agreement in consideration of the
transfer by Originator of any Receivable, or any attempt by any Person to void
such transfer under statutory provisions or common law or equitable action;
 
(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
 
(xii) any failure of Originator to acquire from any Original Seller and maintain
legal and equitable title to, and ownership of any Receivable and the Related
Security and Collections with respect thereto, free and clear of any Adverse
Claim (other than as created by the Transaction Documents); or any failure of
Originator to give reasonably equivalent value to any Original Seller under the
Transfer Agreement in consideration of the transfer by such Original Seller of
any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;
 
(xiii) the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;
 
(xiv) any action or omission by any Seller Party or Provider which reduces or
impairs the rights of the Agent or the Purchasers with respect to any Receivable
or the value of any such Receivable;
 
(xv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and
 
(xvi) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.
 
Section 10.2 Increased Cost and Reduced Return.  If after April 4, 2000, any
Funding Source shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy), any accounting principles
or any change in any of the foregoing, or any change in the interpretation or
administration thereof by the Financial Accounting Standards Board (“FASB”), any
governmental authority, any central bank or any comparable agency charged with
the interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency (a “Regulatory Change”): (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the Agent, Seller shall
pay to the relevant Funding Agent, for the benefit of the relevant Funding
Source with respect to such Funding Agent’s Conduit Group, such amounts charged
to such Funding Source or such amounts to otherwise compensate such Funding
Source for such increased cost or such reduction.  For the avoidance of doubt,
if the issuance of FASB Interpretation No. 46, or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of Company or Seller with the assets and liabilities of the Agent,
any Committed Purchaser or any other Funding Source, such event shall constitute
a circumstance on which such Funding Source may base a claim for reimbursement
under this Section.
 
Section 10.3 Other Costs and Expenses.  Seller shall pay to the Agent, the
Funding Agents and each Conduit on demand all reasonable out-of-pocket costs and
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of each Conduit’s auditors auditing the books, records and procedures of
Seller, reasonable fees and out-of-pocket expenses of legal counsel for the
Conduits, the Funding Agents and the Agent (which such counsel may be employees
of any Conduit, a Funding Agent or the Agent) with respect thereto and with
respect to advising the Conduits, the Funding Agents and the Agent as to their
respective rights and remedies under this Agreement.  Seller shall pay to the
Agent (in the case of costs and expenses incurred by the Agent) or the relevant
Funding Agent (in the case of costs and expenses incurred by the Purchasers in
the related Conduit Group) on demand any and all costs and expenses of the Agent
and the Purchasers, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.  Seller shall reimburse any Conduit on demand for all
other costs and expenses incurred by such Conduit (“Other Costs”), including,
without limitation, the cost of auditing such Conduit’s books by certified
public accountants, the cost of rating its Commercial Paper by independent
financial rating agencies, and the reasonable fees and out-of-pocket expenses of
counsel for such Conduit or any counsel for any shareholder of such Conduit with
respect to advising such Conduit or such shareholder as to matters relating to
such Conduit’s operations.
 
Section 10.4 Allocations.  Each Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”).  If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs.  However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs.  All allocations to be made
pursuant to the foregoing provisions of this Article X shall be made by the
relevant Conduit in its sole discretion on a reasonable basis and shall be
binding on Seller and Servicer.
 
 
ARTICLE XI
 
THE AGENT
 
Section 11.1 Authorization and Action.  Each Purchaser hereby designates and
appoints Mizuho Corporate Bank, Ltd. to act as its agent hereunder and under
each other Transaction Document, and authorizes the Agent to take such actions
as agent on its behalf and to exercise such powers as are delegated to the Agent
by the terms of this Agreement and the other Transaction Documents together with
such powers as are reasonably incidental thereto.  The Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in any
other Transaction Document, or any fiduciary relationship with any Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent.  In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party, any Original Seller or any of such Seller Party’s or
Original Seller’s successors or assigns.  The Agent shall not be required to
take any action that exposes the Agent to personal liability or that is contrary
to this Agreement, any other Transaction Document or applicable law.  The
appointment and authority of the Agent hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids.  Each Purchaser hereby
authorizes the Agent to execute each of the Uniform Commercial Code financing
statements on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).
 
Section 11.2 Delegation of Duties.  The Agent may execute any of its duties
under this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
 
Section 11.3 Exculpatory Provisions.  Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party, any Original Seller or Provider contained
in this Agreement, any other Transaction Document or any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party, any Original Seller or Provider to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith.  The Agent shall not be under any obligation to
any Purchaser to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Seller Parties, the Original Sellers or Provider.  The Agent
shall not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser.
 
Section 11.4 Reliance by Agent.  The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by the Agent.  The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Funding Agents on behalf of the Committed Purchasers in their
respective Conduit Groups or all of the Purchasers, as applicable, as it deems
appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until the Agent shall have received such
advice, the Agent may take or refrain from taking any action, as the Agent shall
deem advisable and in the best interests of the Purchasers.  The Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of all Funding Agents on behalf of the Committed
Purchasers in their respective Conduit Groups or all of the Purchasers, as
applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.
 
Section 11.5 Non-Reliance on Agent and Other Purchasers.  Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, any Original Seller or Provider, shall be deemed to constitute any
representation or warranty by the Agent.  Each Purchaser represents and warrants
to the Agent that it has and will, independently and without reliance upon the
Agent or any other Purchaser and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
 
Section 11.6 Reimbursement and Indemnification.  The Committed Purchasers agree
to reimburse and indemnify the Agent and its officers, directors, employees,
representatives and agents ratably according to their Pro Rata Shares and the
Purchase Pro Rata Shares of their respective Conduit Groups, to the extent not
paid or reimbursed by the Seller Parties (i) for any amounts for which the
Agent, acting in its capacity as Agent, is entitled to reimbursement by the
Seller Parties hereunder and (ii) for any other expenses incurred by the Agent,
in its capacity as Agent and acting on behalf of the Purchasers, in connection
with the administration and enforcement of this Agreement and the other
Transaction Documents.
 
Section 11.7 Agent in its Individual Capacity.  The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with Seller or any Affiliate of Seller as though the Agent were not the Agent
hereunder.  With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Agent, and the terms “Committed Purchaser,”
“Purchaser, “ “Committed Purchasers” and “Purchasers” shall include the Agent in
its individual capacity.
 
Section 11.8 Successor Agent.  The Agent may, upon thirty days’ notice to Seller
and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as
Agent.  If the Agent shall resign, then the Funding Agents, acting on behalf of
the Committed Purchasers in their respective Conduit Groups, during such
thirty-day period shall collectively appoint from among the Purchasers a
successor agent.  If for any reason no successor Agent is collectively appointed
by the Funding Agents, acting on behalf of the Committed Purchasers in their
respective Conduit Groups, during such thirty-day period, then effective upon
the termination of such thirty-day period, the Purchasers shall perform all of
the duties of the Agent hereunder and under the other Transaction Documents and
Seller and Servicer (as applicable) shall make all payments in respect of the
Aggregate Unpaids directly to the applicable Purchasers and for all purposes
shall deal directly with the Purchasers.  After the effectiveness of any
retiring Agent’s resignation hereunder as Agent, the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Documents and the provisions of this Article XI and Article X shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and under the other
Transaction Documents.
 
 
ARTICLE XII
 
ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1 Assignments.  
 
(a)  Seller, Servicer, Agent and each Committed Purchaser hereby agree and
consent to the complete or partial assignment by a Conduit of all or any portion
of its rights under, interest in, title to and obligations under this Agreement
to any Funding Source or, with the consent of the Seller (which consent shall
not be unreasonably withheld), to any other Person, and upon such assignment,
such Conduit shall be released from its obligations so assigned.  Further,
Seller, Servicer, the Agent and each Committed Purchaser hereby agree that any
assignee of such Conduit of this Agreement or all or any of the Purchaser
Interests of such Conduit shall have all of the rights and benefits under this
Agreement as if the terms _________________________, and/or “Conduit,” as
applicable, explicitly referred to such party (provided that the Purchaser
Interests of any such assignee shall accrue Yield pursuant to Section 4.1), and
no such assignment shall in any way impair the rights and benefits of such
Conduit hereunder.  Neither Seller nor Servicer shall have the right to assign
its rights or obligations under this Agreement.
 
(b) Any Committed Purchaser may at any time and from time to time assign to one
or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Committed Purchaser and such selling
Committed Purchaser.  The consent of each Conduit shall be required prior to the
effectiveness of any such assignment; and, in the event of any such assignment
by any Committed Purchaser, other than to an Affiliate of such Committed
Purchaser, another Committed Purchaser or an Affiliate of another Committed
Purchaser, the consent of Seller (which consent shall not be unreasonably
withheld) shall be required prior to the effectiveness of any such
assignment.  Each assignee of a Committed Purchaser must (i) have a short-term
debt rating of A-1 or better by Standard & Poor’s Ratings Group and P-1 by
Moody’s Investor Service, Inc. and (ii) agree to deliver to the Agent, promptly
following any request therefor by the Agent or any Conduit, an enforceability
opinion in form and substance satisfactory to the Agent and such Conduit.  Upon
delivery of the executed Assignment Agreement to the Agent, such selling
Committed Purchaser shall be released from its obligations hereunder to the
extent of such assignment.  Thereafter the Purchasing Committed Purchaser shall
for all purposes be a Committed Purchaser party to this Agreement and shall have
all the rights and obligations of a Committed Purchaser under this Agreement to
the same extent as if it were an original party hereto and no further consent or
action by Seller, the Purchasers or the Agent shall be required.
 
(c) Each of the Committed Purchasers agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group and P-1 by Moody’s Investor Service, Inc. (an “Affected Committed
Purchaser”), such Affected Committed Purchaser shall be obliged, at the request
of any Conduit or the Agent, to assign all of its rights and obligations
hereunder to (x) another Committed Purchaser or (y) another funding entity
nominated by the Agent and acceptable to such Conduit, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Committed Purchaser; provided that the Affected Committed
Purchaser (or the relevant Funding Agent on behalf of the Affected Committed
Purchaser) receives payment in full, pursuant to an Assignment Agreement, of an
amount equal to such Committed Purchaser’s Pro Rata Share of the Capital and
Yield owing to the Committed Purchasers in the same Conduit Group and all
accrued but unpaid fees and other costs and expenses payable in respect of its
Pro Rata Share of the Purchaser Interests of such Committed Purchasers.
 
Section 12.2 Participations.  Any Committed Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers in the same Conduit Group, its obligation
hereunder or any other interest of such Committed Purchaser
hereunder.  Notwithstanding any such sale by a Committed Purchaser of a
participating interest to a Participant, such Committed Purchaser’s rights and
obligations under this Agreement shall remain unchanged, such Committed
Purchaser shall remain solely responsible for the performance of its obligations
hereunder, and Seller, each Conduit, the relevant Funding Agent and the Agent
shall continue to deal solely and directly with such Committed Purchaser in
connection with such Committed Purchaser’s rights and obligations under this
Agreement.  Each Committed Purchaser agrees that any agreement between such
Committed Purchaser and any such Participant in respect of such participating
interest shall not restrict such Committed Purchaser’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.1(b)(i).
 
 
ARTICLE XIII
{RESERVED}
 
 
ARTICLE XIV
 
MISCELLANEOUS
 
Section 14.1 Waivers and Amendments.  
 
(a)  No failure or delay on the part of the Agent or any Purchaser in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy.  The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law.  Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
 
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b).  Each Conduit, Seller, the Funding Agents and the Agent, at the
direction of all Funding Agents on behalf of the Committed Purchasers in their
respective Conduit Groups, may enter into written modifications or waivers of
any provisions of this Agreement, provided, however, that no such modification
or waiver shall:
 
(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Yield or any
CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable to
the Agent for the benefit of the Purchasers, (D) except pursuant to Article XII
hereof, change the amount of the Capital of any Purchaser, any Committed
Purchaser’s Pro Rata Share (other than, to the extent applicable in each case,
pursuant to Section 4.6 or the terms of any other Funding Agreement), any
Conduit Group’s Purchase Pro Rata Share (other than, to the extent applicable,
pursuant to Section 4.6) or Reduction Pro Rata Share or any Committed
Purchaser’s Commitment, (E) amend, modify or waive any provision of Section 4.6
or this Section 14.1(b) or any provision relating to the number of Conduits or
Conduit Groups required to take any action under or waive any provision in this
Agreement, (F) consent to or permit the assignment or transfer by Seller of any
of its rights and obligations under this Agreement, (G) change the definition of
“Eligible Receivable, “ “Loss Reserve, “ “Loss-to-Liquidation Ratio, “ or “Loss
Percentage” or (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through (G)
above in a manner that would circumvent the intention of the restrictions set
forth in such clauses;
 
(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or
 
(iii) without the written consent of the then Servicer, amend, modify or waive
any provision of Article VIII if the effect thereof is to affect the rights or
duties of such Servicer.
 
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Committed Purchasers hereunder; (ii) the
Agent, the Funding Agents on behalf of the Committed Purchasers in their
respective Conduit Groups and each Conduit may enter into amendments to modify
any of the terms or provisions of Article XI, Article XII, Section 14.13 or any
other provision of this Agreement without the consent of Seller, provided that
such amendment has no negative impact upon Seller.  Any modification or waiver
made in accordance with this Section 14.1 shall apply to each of the Purchasers
equally and shall be binding upon Seller, the Purchasers, the Funding Agents and
the Agent; and (iii) the Agent, acting upon the direction of both Funding Agents
on behalf of the Committed Purchasers in their respective Conduit Groups, may
waive the occurrence of an Amortization Event.
 
Section 14.2 Notices.  Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto.  Each such notice or other
communication shall be effective  if given by telecopy, upon the receipt
thereof,  if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or  if
given by any other means, when received at the address specified in this Section
14.2.  Seller hereby authorizes the Agent and the Funding Agents to effect
purchases and Tranche Period and Discount Rate selections, as applicable, based
on telephonic notices made by any Person whom the Agent or the relevant Funding
Agent, as applicable, in good faith believes to be acting on behalf of
Seller.  Seller agrees to deliver promptly to the Agent or the relevant Funding
Agent, as applicable, a written confirmation of each telephonic notice signed by
an authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice.  If the written
confirmation differs from the action taken by the Agent or the relevant Funding
Agent, as applicable, the records of the Agent or such Funding Agent, as
applicable, shall govern absent manifest error.
 
Section 14.3 Ratable Payments.  If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
 
Section 14.4 Protection of Ownership Interests of the Purchasers.  
 
(a)  Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Agent may request, to perfect,
protect or more fully evidence the Purchaser Interests, or to enable the Agent
or the Purchasers to exercise and enforce their rights and remedies
hereunder.  At any time upon the occurrence and during the continuance of a
Potential Amortization Event, the Agent may, or the Agent may direct Seller or
Servicer to, notify the Obligors of Receivables, at Seller’s expense, of the
ownership or security interests of the Purchasers under this Agreement and may
also direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Funding Agents or a designee
thereof.  Seller or Servicer (as applicable) shall, at any Purchaser’s request,
withhold the identity of such Purchaser in any such notification.
 
(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s reasonable
costs and expenses incurred in connection therewith shall be payable by Seller
as provided in Section 10.3.  Each Seller Party irrevocably authorizes the Agent
at any time and from time to time in the sole discretion of the Agent, and
appoints the Agent as its attorney-in-fact, to act on behalf of such Seller
Party (i) to execute on behalf of Seller as debtor and to file financing
statements necessary or desirable in the Agent’s sole discretion to perfect and
to maintain the perfection and priority of the interest of the Purchasers in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables.  This appointment is coupled
with an interest and is irrevocable.
 
Section 14.5 Confidentiality.  
 
(a)  Each Seller Party, each Funding Agent, the Agent and each Purchaser shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of the Transaction Documents and the other confidential or
proprietary information with respect to the other parties hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party, such Funding Agent, the Agent and such Purchaser and its
officers and employees may disclose such information to such Person’s external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding.  Anything herein to the contrary
notwithstanding, each Seller Party, each Purchaser, each Funding Agent and the
Agent, each Indemnified Party and any successor or assign of any of the
foregoing (and each employee, representative or other agent of any of the
foregoing) may disclose to any and all Persons, without limitation of any kind,
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated herein
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any of the foregoing relating to such tax treatment
or tax structure, and it is hereby confirmed that each of the foregoing have
been so authorized since the commencement of discussions regarding the
transactions.
 
(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Funding Agents, the Committed Purchasers or the Conduits by
each other, (ii) by the Agent, the Funding Agents or the Purchasers to any
prospective or actual assignee or participant of any of them and (iii) by the
Agent or a Conduit to any rating agency, Commercial Paper dealer, any Funding
Source or other provider of a surety, guaranty or credit or liquidity
enhancement to a Conduit or any entity organized for the purpose of purchasing,
or making loans secured by, financial assets for which Mizuho Corporate Bank,
Ltd. or BTMU acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing.  In
addition, the Purchasers, the Funding Agents and the Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law).
 
Section 14.6 Bankruptcy Petition.  Seller, Servicer, the Funding Agents, the
Agent and each Committed Purchaser hereby covenant and agree that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of a Conduit (and ________ in its capacity as Committed
Purchaser), it will not institute against, or join any other Person in
instituting against, such Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
 
Section 14.7 Limitation of Liability.  Except with respect to any claim arising
out of the willful misconduct or gross negligence of a Conduit, a Funding Agent,
the Agent or any Committed Purchaser, no claim may be made by any Seller Party
or any other Person against a Conduit, a Funding Agent, the Agent or any
Committed Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
 
Section 14.8 CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
 
Section 14.9 CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK.
 
Section 14.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
 
Section 14.11 Integration; Binding Effect; Survival of Terms.
 
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
 
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
 
Section 14.12 Counterparts; Severability; Section References.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
 
Section 14.13 Mizuho Corporate Bank Roles.  Each of the Committed Purchasers
acknowledges that Mizuho Corporate Bank, Ltd. acts, or may in the future act,
(i) as administrative agent and/or funding agent for any Conduit or any
Committed Purchaser or as a Funding Source or agent for any Funding Source, (ii)
as issuing and paying agent for the Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper and (iv)
to provide other services from time to time for any Conduit or any Committed
Purchaser (collectively, the “Mizuho Corporate Bank Roles”).  Without limiting
the generality of this Section 14.13, each Committed Purchaser hereby
acknowledges and consents to any and all Mizuho Corporate Bank Roles and agrees
that in connection with any Mizuho Corporate Bank Role, Mizuho Corporate Bank,
Ltd. may take, or refrain from taking, any action that it, in its discretion,
deems appropriate, including, without limitation, in its role as administrative
agent for ________.
 
Section 14.14 Characterization.  
 
(a)  It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest.  Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser, each Funding Agent and the Agent for all representations, warranties,
covenants and indemnities made by Seller pursuant to the terms of this
Agreement, and (ii) such sale does not constitute and is not intended to result
in an assumption by any Purchaser, any Funding Agent or the Agent or any
assignee thereof of any obligation of Seller or a Transferor or any other person
arising in connection with the Receivables, the Related Security, or the related
Contracts, or any other obligations of Seller or a Transferor.
 
(b) In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, the Demand Note, all other rights and payments relating to
such Receivables and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids.  The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.
 
Section 14.15 Withholding.  Any Purchaser that is not incorporated under the
laws of the United States of America, or a state thereof, agrees to deliver to
the Agent (with copies to  Seller) two duly completed copies of United States
Internal Revenue Service Forms W-8BEN or W-8ECI, certifying in either case that
such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.
 
Section 14.16 Patriot Act.  Each Funding Agent and the Agent (for itself and not
on behalf of any Funding Agent) hereby notifies each Seller Party that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Seller, which information
includes the name and address of the Seller and other information that will
allow such Funding Agent or the Agent, as applicable, to identify the Seller in
accordance with the Patriot Act.
 
[SIGNATURE PAGES FOLLOW]
 



 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 
ENERGIZER RECEIVABLES FUNDING CORPORATION
By:      
Name:
Title:
 
 
Address:
533 Maryville University Drive

 
St. Louis, Missouri  63141

 
 
ENERGIZER BATTERY, INC.
By:
Name:
Title:
 
 
Address:
533 Maryville University Drive

 
St. Louis, Missouri  63141

 
 
PLAYTEX PRODUCTS, INC.
By:
Name:
Title:
 
 
Address:
533 Maryville University Drive

 
St. Louis, Missouri  63141

 

MIZUHO CORPORATE BANK, LTD., as a Committed Purchaser and as Agent and as a
Funding Agent
By:
Name:
Title:
 
 
Address:
Mizuho Corporate Bank, Ltd.

 
1251 Avenue of the Americas

 
New York, NY 10020

 
Attention: Conduit Management Group

 
Fax:
212-282-4105

 


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Funding Agent
By:
Name:
Title:
 
 
Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 
1251 Avenue of the Americas

 
New York, New York  10020

 
Fax:  [                   ]

 
 

 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.
 
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
 
“Affected Committed Purchaser” has the meaning specified in Section 12.1(c).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
 
“Agent” has the meaning set forth in the preamble to this Agreement.
 
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
 
“Aggregate Reduction” has the meaning specified in Section 1.3.
 
“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Yield Reserve, and the Dilution Reserve.
 
“Aggregate Unpaids” means, at any time, an amount equal to the sum of, without
duplication, all Aggregate Capital and all other unpaid Obligations (whether due
or accrued) at such time.
 
“Agreement” means this First Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
 
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event
and (iv) the date which is 30 Business Days after the Agent’s receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.
 
“Amortization Event” has the meaning specified in Article IX.
 
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
 
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
 
“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned pursuant to any
Funding Agreement or otherwise transferred or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the Agent to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction, assignment, transfer or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Purchaser Interest if such reduction, assignment, transfer or termination had
not occurred or such Reduction Notice had not been delivered, over (B) the sum
of (x) to the extent all or a portion of such Capital is allocated to another
Purchaser Interest, the amount of CP Costs or Yield actually accrued during the
remainder of such period on such Capital for the new Purchaser Interest, and (y)
to the extent such Capital is not allocated to another Purchaser Interest, the
income, if any, actually received during the remainder of such period by the
holder of such Purchaser Interest from investing the portion of such Capital not
so allocated.  In the event that the amount referred to in clause (B) exceeds
the amount referred to in clause (A), the relevant Purchaser or Purchasers agree
to pay to Seller the amount of such excess.  All Broken Funding Costs shall be
due and payable hereunder upon demand.
 
“BTMU” has the meaning set forth in the preamble to this Agreement.
 
“BTMU Pooled CP Costs” means, for each day and with respect to the Capital
associated with each Purchaser Interest of _______ or _______ as to which the
BTMU Pooled CP Costs are applicable, the sum of (i) the discount or yield
accrued (including, without limitation, any associated with financing the
discount or interest component on the roll-over of any relevant Pooled
Commercial Paper) on the Pooled Commercial Paper issued by ________ or
_________, as applicable, on such day, plus (ii) any and all accrued commissions
in respect of the relevant placement agents and commercial paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs (including without limitation those
associated with funding small or odd-lot amounts) with respect to all receivable
purchase, credit and other investment facilities which are funded by the
applicable Pooled Commercial Paper for such day.  The BTMU Pooled CP Costs shall
be determined by BTMU in its capacity as Funding Agent for the related Conduit
Group, whose determination shall be conclusive.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or St. Louis, Missouri and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
 
“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent which in each case are
applied to reduce such Capital in accordance with the terms and conditions of
this Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.
 
“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of any Seller
Party or Provider.
 
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for 91 days or more from the original due date for such payment.
 
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
 
“Collection Account Agreement” means an agreement substantially, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
the form of Exhibit VI-A or Exhibit VI-B among a Transferor, Seller, the Agent
and a Collection Bank.
 
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
 
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI-A or Exhibit VI-B, as applicable, from the Agent to a Collection Bank
or any similar or analogous notice from the Agent to a Collection Bank.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
 
“Commercial Paper” means promissory notes of a Conduit issued by such Conduit in
the commercial paper market.
 
“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase Purchaser Interests from Seller, in an amount
not to exceed (i) in the aggregate, the amount set forth opposite such Committed
Purchaser’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including, without limitation, any
termination of Commitments pursuant to Section 4.6 hereof) and (ii) with respect
to any individual purchase hereunder, its Pro Rata Share of the related Conduit
Group’s Purchase Pro Rata Share of the Purchase Price therefor.
 
“Committed Purchaser” means (i) BTMU, with respect to _______ and _______ and
their Conduit Group, and (ii) ________, with respect to _______and its Conduit
Group.
 
“Committed Purchaser Interest” means a Purchaser Interest funded by a Committed
Purchaser either (i) directly in the case of BTMU, or (ii) pursuant to a Funding
Agreement (other than this Agreement) effected between ________ and any other
Funding Source.
 
“Concentration Limit” means, at any time, for any Obligor, (i) an amount equal
to 25% of the Loss Reserve Floor at such time multiplied by the aggregate
Outstanding Balance of all Eligible Receivables at such time or (ii) such other
amount (a “Special Concentration Limit”) for such Obligor designated by the
Agent; provided, that, if the short term rating of any Obligor set forth in the
table below shall decrease from the level indicated in the table below (with
respect to any rating agency) for such Obligor, the Special Concentration Limit
for such Obligor shall automatically be canceled; provided, further, in the case
of an Obligor and any Affiliate of such Obligor, the Concentration Limit shall
be calculated as if such Obligor and such Affiliate are one Obligor; and
provided, further, that either Funding Agent may, upon not less than three
Business Days’ notice to Seller, cancel any Special Concentration Limit.  The
Agent hereby designates the following Special Concentration Limits with respect
to the Obligors set forth in the table below.
 


Obligor
Special Concentration Limit
 
Short Term Rating



“Conduit” has the meaning set forth in the preamble to this Agreement.
 
“Conduit Group” means, at any time, a group consisting of a Conduit or (in the
case of ________ and ________, collectively) Conduits, such Conduit’s or
Conduits’ related Committed Purchasers and such Conduit’s or Conduits’ Funding
Agent.
 
“Consent Notice” has the meaning set forth in Section 4.6.
 
“Consent Period” has the meaning set forth in Section 4.6.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
 
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
 
“CP Costs” means, (A) with respect to the Capital associated with each Purchaser
Interest of _______ and for each day, the sum of (i) discount or yield accrued
on Pooled Commercial Paper issued by _______ on such day, plus (ii) any and all
accrued commissions in respect of placement agents and Commercial Paper dealers,
and issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by such Pooled Commercial Paper for such day, minus (iv) any accrual of
income net of expenses received on such day from investment of collections
received under all receivable purchase facilities funded substantially with such
Pooled Commercial Paper, minus (v) any payment received on such day net of
expenses in respect of Broken Funding Costs related to the prepayment of any
Purchaser Interest of _______ pursuant to the terms of any receivable purchase
facilities funded substantially with such Pooled Commercial Paper, and (B) for
any period and with respect to any Capital funded by Commercial Paper notes
issued by ________ or ________, (I) unless ________ has determined that the BTMU
Pooled CP Costs shall be applicable, the Relevant Conduit’s cost of funding such
Capital, taking into account the weighted daily average interest rate payable in
respect of such Commercial Paper notes during such period (determined in the
case of discount Commercial Paper notes by converting the discount to an
interest bearing equivalent rate per annum), applicable placement fees and
commissions, and such other costs and expenses as BTMU in good faith deems
appropriate; and (II) to the extent BTMU has determined that the BTMU Pooled CP
Costs shall be applicable, the BTMU Pooled CP Costs.  In addition to the
foregoing costs, if Seller shall request any Incremental Purchase during any
period of time determined by __________________ in its capacity as Funding Agent
for the related Conduit Group in its sole discretion to result in incrementally
higher CP Costs applicable to such Incremental Purchase and attributable to
________, the portion of the Capital associated with any such Incremental
Purchase and attributable to ________ shall, during such period, be deemed to be
funded by ________ in a special pool (which may include capital associated with
other receivable purchase facilities) for purposes of determining such
additional CP Costs applicable only to such special pool and charged each day
during such period against such Capital.
 
“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.
 
“Credit Memo” means any credit, discount or allowance issued to cancel an
invoice, cancel and replace an invoice, record a return, credit a customer for
defective merchandise, adjust for new sales policy changes, credit a customer
for goods and services taxes, provide a trade show credit or allow for other
miscellaneous adjustments, in each case in the ordinary course of business of
Servicer.
 
“Credit Memo Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate gross sales of the Transferors during the
preceding two calendar months then most recently ended divided by (ii) the
aggregate Outstanding Balance of all Receivables as to which any payment or part
thereof remains unpaid for no more than 60 days from the original due date for
such payment as of the last day of the most recently ended calendar month.
 
“Credit Memo Percentage” means as of the last day of any calendar month, a
percentage equal to:
 


 
((2.0 x ED) + (DS - ED) x DS ) x DHR
                                           ED
where:
 
ED           =           the Expected Credit Memo Ratio at such time.
 
DS           =           the Credit Memo Spike Ratio at such time.
 
DHR           =           the Credit Memo Horizon Ratio at such time.
 
“Credit Memo Spike Ratio” means, as of the last day of any calendar month, the
highest four month rolling average of the Credit Memo-to-Sales Ratio calculated
as of the last day of each of the twelve calendar months then most recently
ended.
 
“Credit Memo-to-Sales Ratio” means, at any time, a percentage equal to (i) the
aggregate amount of Credit Memos which occurred during the month then most
recently ended, divided by (ii) the aggregate gross sales of the Transferors
during the month three months prior to such month, calculated on a monthly
basis.
 
“Deemed Collections”  means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected or returned goods or services, any discount or any
adjustment or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article V are no longer true with respect to any Receivable.
 
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2% above the Prime Rate.
 
“Default Ratio” means, for any calendar month, a percentage equal to (i) the sum
of (A) the aggregate Outstanding Balance of all Receivables that were unpaid for
91-120 days as of the last day of such month and (B) the actual write-offs
during such calendar month divided by (ii) the aggregate gross sales of the
Transferors during the calendar month four calendar months prior to such
calendar month.
 
“Delinquency Ratio” means, as of the last day of any month, the percentage equal
to (i) the sum of (a) the aggregate Outstanding Balance of all Receivables that
were Delinquent Receivables at such time plus (b) the ending balance of the
Transferors’ suspense accounts at such time plus (c) the aggregate amount of
unresolved short pays set forth on the most recent Monthly Report divided by
(ii) the aggregate Outstanding Balance of all Receivables at such time.
 
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
 
“Demand Note” means a promissory note substantially in the form of Exhibit VIII
to the Receivables Sale Agreement executed by Originator in favor of Seller.
 
“Designated Obligor” means an Obligor indicated by the Agent to Seller in
writing.
 
“Dilution Ratio” means, as of the last day of any calendar month, a percentage
equal to (i) the aggregate amount of Dilutions less Credit Memos as at such day
divided by (ii) the aggregate gross sales of the Transferors during the calendar
month three calendar months prior to such calendar month.
 
“Dilution Reserve” means, on any date, an amount equal to (a) the product of (i)
the greater of (A) 20% and (B) the sum of (1) the general ledger accrual balance
of the Transferors divided by the aggregate Outstanding Balance of all
Receivables plus (2) the Credit Memo Percentage multiplied by (ii) the Net
Receivables Balance as of the close of business of the Transferors on such date
minus (b) $78,000,000 or, if the Provider fails to comply with any Provider
Financial Covenant, $0.00, provided that the Dilution Reserve shall, at no time,
be less than $0.00.
 
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
 
“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Committed Purchaser Interest.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency, provided that a Government Receivable
that otherwise would be an Eligible Receivable under this definition but for
this clause (i) shall be an Eligible Receivable so long as the aggregate
Outstanding Balance of all such Government Receivables does not exceed 3% of the
aggregate Outstanding Balance of all Receivables,
 
(ii) which is not a Charged-Off Receivable or a Delinquent Receivable,
 
(iii) which by its terms is due and payable within 90 days of the original
billing date therefor and has not had its payment terms extended,
 
(iv) which is an “account” or “chattel paper” within the meaning of Section
9-105 and Section 9-106, respectively, of the UCC of all applicable
jurisdictions,
 
(v) which is denominated and payable only in United States dollars in the United
States,
 
(vi) which arises under a Contract in substantially the form of one of the form
contracts set forth on Exhibit IX hereto or otherwise approved by the Agent in
writing, which, together with such Receivable, has been duly authorized, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,
 
(vii) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of any Transferor or any of its assignees under such Contract and (B)
does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,
 
(viii) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by a Transferor,
 
(ix) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,
 
(x) which satisfies all applicable requirements of the Credit and Collection
Policy,
 
(xi) which was generated in the ordinary course of (A) Originator’s business or
(B) an Original Seller’s business and subsequently sold to Originator pursuant
to the terms of the Transfer Agreement, provided that until such time as the
Agent gives irrevocable written notice to Servicer regarding the removal of this
proviso, (i) Receivables under this clause (B) shall be limited to Receivables,
the related Obligor of which are publicly rated BBB- or better by S&P or Baa3 or
better by Moody's, (ii) each such Obligor and its rating shall be set forth in
the Monthly Report, (iii) Playtex shall provide to the Agent, not later than
August 15, 2008, information concerning the Receivables of Playtex for the
period from June 2003 through September 2006, in detail similar to the detail
previously provided to the Agent concerning such Receivables for the period
subsequent to October, 2006 (the Agent acknowledges that the information to be
provided may not be in the same detail and of the same quality as the
information previously provided by Playtex, since Playtex became an affiliate of
the Seller subsequent to the period covered by the information), and (iv) within
10 business days after receipt of such additional information, the Agent shall
give irrevocable written notice to Servicer indicating whether they will retain
or remove this proviso,
 
(xii) which arises solely from the sale of goods or the provision of services to
the related Obligor by a Transferor, and not by any other Person (in whole or in
part),
 
(xiii) as to which the Funding Agents have not notified Seller that the Funding
Agents have, in their collective reasonable business judgement, determined that
such Receivable or class of Receivables is not acceptable as an Eligible
Receivable due to the credit worthiness of the Obligor, including, without
limitation, because such Receivable arises under a Contract that is not
acceptable to the Funding Agents in their collective reasonable business
judgement,
 
(xiv) which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against a Transferor or any other Adverse Claim, and
the Obligor thereon holds no right as against a Transferor to cause such
Transferor to repurchase the goods or merchandise the sale of which shall have
given rise to such Receivable (except with respect to sale discounts effected
pursuant to the Contract, or defective goods returned in accordance with the
terms of the Contract),
 
(xv) as to which a Transferor has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor,
 
(xvi) all right, title and interest to and in which has been validly transferred
(A) by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and (B) in the case of any Receivable transferred
under the Transfer Agreement, by an Original Seller directly to Originator under
and in accordance with the Transfer Agreement and subsequently sold by
Originator directly to Seller under and in accordance with the Receivables Sale
Agreement, and, in either case, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,
 
(xvii) for which the related Contract represents all or part of the sales price
of merchandise, insurance and services within the meaning of the Investment
Company Act of 1940, Section 3(c)5, as amended,
 
(xviii) which is a “current transaction” within Section 3(a)(3) of the
Securities Act of 1933,
 
(xix) which is not a proceed of inventory that was pledged to any Person,
 
(xx) the Obligor of which is not the Obligor of any Charged-Off Receivables, the
aggregate Outstanding Balance of which exceeds an amount equal to 25% of the
aggregate Outstanding Balance of all Receivables of such Obligor, and
 
(xxi) the inclusion of which as an Eligible Receivable does not cause the
aggregate Outstanding Balance of all Eligible Receivables considered a “billback
receivable” under the Transferors’ current practices to exceed $5,000,000.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Expected Credit Memo Ratio” means, as of the last day of any calendar month,
the average of each three month rolling average of the Credit Memo-to-Sales
Ratio calculated as of the last day of each of the twelve months then most
recently ended.
 
“Extension Notice” has the meaning set forth in Section 4.6.
 
“Facility Account” means _____________________________________.
 
“Facility Termination Date” means the earliest of (i) May 26, 2009, (ii) the
Liquidity Termination Date and (iii) the Amortization Date.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
 
“Fee Letter” means that certain letter agreement dated as of May 27, 2008 among
Seller, the Agent, ________________________________, as it may be amended or
modified and in effect from time to time.
 
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
 
“Funding Agent” means each of ___________________________________ in its
respective capacity as a “Funding Agent” under this Agreement.
 
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit.
 
“Funding Source” means (i) any Committed Purchaser or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit.
 
“GAAP”  means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
 
“Government Receivables” means a Receivable the Obligor of which is the United
States Federal Government, a state or local government, a governmental
subdivision of the United States Federal Government or of a state or local
government, or an agency of the United States Federal Government or of a state
or local government.  For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.
 
“Group Purchase Limit” means (i) in the case of the Conduit Group related to
________, $100,000,000 and (ii) in the case of the Conduit Group related
to ____________ and ____________, $100,000,000.
 
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.
 
“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Seller, Originator,
any Original Seller or any of their respective Subsidiaries or Affiliates, or
(B) the beneficial owner (at the time of such individual’s appointment as an
Independent Director or at any time thereafter while serving as an Independent
Director) of any of the outstanding common shares of Seller, Originator, any
Original Seller or any of their respective Subsidiaries or Affiliates, having
general voting rights.
 
“Interim Report” means a report, appropriately completed and in substantially
the form of Exhibit XII hereto, furnished by Servicer to the Agent pursuant to
Section 8.5.
 
“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Agent for any reason, the applicable LIBO Rate for
the relevant Tranche Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which Mizuho offers to place deposits
in U.S. dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Tranche Period, in the approximate amount to be funded at the LIBO Rate
and having a maturity equal to such Tranche Period, divided by (b) one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period plus (ii) 1.50% per annum.  The LIBO
Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.
 
“Liquidity Termination Date” means May 26, 2009.
 
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
 
“Loss Horizon Ratio” means, as of any date, a percentage equal to (i) the
aggregate gross sales of the Transferors during the three most recently ended
calendar months divided by (ii) the Outstanding Balance of all Eligible
Receivables as of the last day of the most recently ended calendar month.
 
“Loss Percentage” means, at any time, a percentage equal to the greater of (i)
two multiplied by the Loss Ratio multiplied by the Loss Horizon Ratio or (ii)
Loss Reserve Floor.
 
“Loss Ratio” means, on any date, the greatest three-month rolling average
Default Ratio as calculated for each of the 12 most recently ended calendar
months.
 
“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of
Servicer on such date.
 
“Loss Reserve Floor” means 12%.
 
“Loss-to-Liquidation Ratio” means, for any calendar month, the percentage equal
(i) the sum of the aggregate Outstanding Balance of all Receivables 91-120 days
past due plus the aggregate Outstanding Balance of all Receivables written off
by Servicer in such month divided by the aggregate Collections received during
such month.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Provider to perform its obligations under the Performance Undertaking, (iii)
the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.
 
“Material Provider Subsidiary” means, as long as Energizer and Playtex are each
wholly-owned, direct or indirect subsidiaries of Provider, (a) each consolidated
Subsidiary (other than any SPV) of Provider (i) incorporated under the laws of
any jurisdiction in the United States and (ii) the total assets of which exceed,
as at the end of any calendar quarter or, in the case of consummation of a
Permitted Acquisition, at the time of consummation of such Permitted Acquisition
(calculated by Provider on a pro forma basis taking into account the
consummation of such Permitted Acquisition), three percent (3.0%) of the total
assets of Provider and its Subsidiaries (other than SPVs) on a consolidated
basis and (b) each consolidated Subsidiary (other than any SPV) of Provider (i)
incorporated under the laws of any foreign jurisdiction and (ii) the total
assets of which exceed, as at the end of any calendar quarter or, in the case of
consummation of a Permitted Acquisition, at the time of consummation of such
Permitted Acquisition (calculated by Provider on a pro forma basis taking into
account the consummation of such Permitted Acquisition), five percent (5.0%) of
the total assets of Provider and its Subsidiaries (other than SPVs) on a
consolidated basis; provided that, if Energizer shall cease to be a
wholly-owned, indirect subsidiary of Provider, then “Material Provider
Subsidiary” shall also mean and include any Subsidiary of Energizer and,
provided further that, if Playtex shall cease to be a wholly-owned, direct
subsidiary of Provider, then “Material Provider Subsidiary” shall also mean and
include any Subsidiary of Playtex.
 
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to the Agent pursuant to
Section 8.5.
 
“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the sum of (i) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables of each
Obligor and its Affiliates exceeds the Concentration Limit for such Obligor and
(ii) the aggregate amount by which the Outstanding Balance of all Eligible
Receivables having payment terms in excess of 60 days following the applicable
“expected receipt of goods date” (under and as defined in each applicable
invoice of Servicer to each applicable Obligor) exceeds 10% of the aggregate
Outstanding Balance of all Eligible Receivables.
 
“Non-Renewing Committed Purchaser” has the meaning set forth in Section 4.6.
 
“Obligations” shall have the meaning set forth in Section 2.1.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Original Agreement” has the meaning set forth in the preliminary statements to
this Agreement.
 
“Original Seller” has the meaning set forth in the Receivables Sale Agreement.
 
“Originator” means Energizer Battery, Inc., in its capacity as seller under the
Receivables Sale Agreement.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“Participant” has the meaning set forth in Section 12.2.
 
“Payment Rate” means, for any calendar month, the percentage equal to the
aggregate Collections received during such month, divided by the aggregate
Outstanding Balance of all Receivables as at the last day of the month
immediately prior to such month.
 
“Performance Undertaking” means that certain Performance Undertaking, dated as
of June 30, 2008, by Provider in favor of Seller, substantially in the form of
Exhibit XI, as the same may be amended, restated or otherwise modified from time
to time.
 
“Permitted Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, (a) which are
permitted under all material financing arrangements pursuant to which Provider
is a debtor or an obligor and (b) by which Provider or any of its Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding equity interests of
another Person.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Playtex” has the meaning set forth in the preamble to this Agreement.
 
“Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit.
 
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
determined from time to time by Mizuho (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.
 
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
 
“Provider” means Energizer Holdings, Inc., a Missouri corporation.
 
“Provider Credit Agreement” means the Term Loan Credit Agreement dated as of
December 3, 2007 among the Provider, the institutions from time to time parties
thereto as Lenders, JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent, Bank of America, N.A., as Syndication Agent, and Citibank, N.A., The Bank
of Tokyo-Mitsubishi UFJ, Ltd. and Mizuho Corporate Bank, Ltd., as Documentation
Agents, as in effect on May 27, 2008, without giving effect to any amendment,
restatement, waiver, release, supplementation, cancellation, termination or
other modification thereof.
 
 “Provider Financial Covenants” means the Maximum Leverage Ratio covenant and
Minimum Interest Expense Coverage Ratio covenant set forth in Section 7.4 of the
Provider Credit Agreement, it being understood that, for purposes of this
Agreement, (i) the Provider Financial Covenants as in effect on May 27, 2008
shall survive any termination of the Provider Credit Agreement and (ii) any
amendment, restatement, waiver, release, supplementation, cancellation,
termination and/or other modification with respect to the Provider Credit
Agreement shall have no effect on determining compliance with the Provider
Financial Covenants.
 
“Pro Rata Share” means, for each Committed Purchaser in the same Conduit Group,
a percentage equal to (i) the amount of the Commitment of such Committed
Purchaser, divided by (ii) the aggregate amount of all Commitments of all
Committed Purchasers in such Conduit Group hereunder, adjusted as necessary to
give effect to the application of the terms of Section 4.6.
 
“Purchase Limit” means $200,000,000.
 
“Purchase Notice” has the meaning set forth in Section 1.2.
 
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Monthly Report, taking into account such proposed Incremental Purchase.
 
“Purchase Pro Rata Share” means, for any Conduit Group, the percentage
equivalent of a fraction, the numerator of which is the relevant Group Purchase
Limit, and the denominator of which is the Purchase Limit.
 
“Purchasers” means each Conduit and each Committed Purchaser.
 
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:
 


 

 
C + AR
   
NRB
 



where:
 
C           =           the Capital of such Purchaser Interest.
 
AR           =           the Aggregate Reserves.
 
NRB           =           the Net Receivables Balance.
 
Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date.  The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
 
“Purchasing Committed Purchaser” has the meaning set forth in Section 12.1(b).
 
“Receivable” means all indebtedness and other obligations owed to Seller or a
Transferor (at the time it arises, and before giving effect to any transfer or
conveyance under the Transfer Agreement, the Receivables Sale Agreement or
hereunder) or in which Seller or a Transferor has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by a Transferor, and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto.  Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.
 
“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of April 4, 2000, between Originator and Seller, as the same may be
amended, restated or otherwise modified from time to time.
 
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
 
“Reduction Notice” has the meaning set forth in Section 1.3.
 
“Reduction Pro Rata Share” means, for any Conduit Group and on any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the aggregate amount of Capital of all Purchaser Interests assigned to such
Conduit Group and outstanding as at such date, and the denominator of which is
the Aggregate Capital.
 
“Regulatory Change” has the meaning set forth in Section 10.2(a).
 
“Reinvestment” has the meaning set forth in Section 2.2.
 
“Related Security” means, with respect to any Receivable:
 
(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by a Transferor gave
rise to such Receivable, and all insurance contracts with respect thereto,
 
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
 
(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
 
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
 
(v) all Records related to such Receivable,
 
(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement and the Transfer Agreement in respect of such Receivable and all
of Seller’s right, title and interest in, to and under the Performance
Undertaking, and
 
(vii) all proceeds of any of the foregoing.
 
“Relevant Conduit” means (i) with respect to the Conduit Group that
includes ________________ and (ii) with respect to the Conduit Group that
includes ________ as a Committed Purchaser, either ________ or _________.
 
“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:
 
Aggregate Reduction
Required Notice Period
≤$100,000,000
two Business Days
>$100,000,000
five Business Days



“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
 
“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
 
“Servicing Fee” has the meaning set forth in Section 8.6.
 
“Settlement Date” means (A) the sixteenth day at each month, and (B) the last
day of the relevant Tranche Period in respect of each Committed Purchaser
Interest.
 
“Settlement Period” means (A) in respect of each Purchaser Interest of a
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Committed Purchaser Interest, the entire Tranche Period of such Purchaser
Interest.
 
“SPV” means any special purpose entity (including, without limitation, Seller)
established for the purpose of purchasing receivables in connection with a
receivables securitization transaction permitted under all material financing
arrangements pursuant to which Provider is a debtor or an obligor.
 
“Sub-Servicer” means Playtex and any other Person in its capacity as a
sub-servicer in accordance with Section 8.1(b).
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Seller.
 
“Terminating Commitment Availability” means, with respect to any Terminating
Committed Purchaser, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (ii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Committed
Purchaser, minus, an amount equal to 2% of such Commitment, minus, (b) the
Capital of the Purchaser Interests funded by such Terminating Committed
Purchaser.
 
“Termination Date” has the meaning set forth in Section 2.2.
 
“Termination Percentage” has the meaning set forth in Section 2.2.
 
“Terminating Committed Purchaser” has the meaning set forth in Section 4.6.
 
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
 
“Tranche Period” means, with respect to any Committed Purchaser Interest:
 
(a)  if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the Agent and Seller, commencing on a Business Day
selected by Seller or the Agent pursuant to this Agreement.  Such Tranche Period
shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Tranche Period shall end on the last Business Day of such
succeeding month; or
 
(b)  if Yield for such Purchaser Interest is calculated on the basis of the
Prime Rate, a period commencing on a Business Day selected by Seller and agreed
to by the Agent, provided no such period shall exceed one month.
 
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day would fall in a new month, such Tranche Period shall end
on the immediately preceding Business Day.  In the case of any Tranche Period
for any Purchaser Interest which commences before the Amortization Date and
would otherwise end on a date occurring after the Amortization Date, such
Tranche Period shall end on the Amortization Date.  The duration of each Tranche
Period which commences after the Amortization Date shall be of such duration as
selected by the Agent.
 
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Transfer Agreement, each Collection
Account Agreement, the Performance Undertaking, the Fee Letter, the Subordinated
Note (as defined in the Receivables Sale Agreement), each Revolving Note (as
defined in the Transfer Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith.
 
“Transferor” means each of Originator and each Original Seller.
 
“Transfer Agreement” has the meaning set forth in the Receivables Sale
Agreement.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Yield” means for each respective Tranche Period relating to Committed Purchaser
Interests, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.
 
“Yield Reserve” means, on any date, an amount equal to 1.5% multiplied by the
Net Receivables Balance as of the close of business of Servicer on such date.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.
 